 LUNDY PACKING CO.141Lundy Packing CompanyandLocal 525,Meat,Food and Allied Workers Union,United Foodand Commercial Workers International Union,AFL-CIO. Cases 11-CA-5790 and 11-CA-583730 September 1987SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 25 August and 25 September 1981, respec-tively,Administrative Law Judge John C. Millerissued the attached supplemental decision on back-pay and second supplemental decision on back-pay.'The General Counsel and the Respondentfiledexceptions and supporting briefs, and theCharging Party filed an answering brief to the Re-spondent's exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sions and the record in light of the exceptions andbriefs and has decided to affirm the judge's rul-ings, 2 findings, 3and conclusions and to adopt therecommended Order as modified.I.REASONABLE JOB SEARCHThe Respondent devoted a substantial portion ofitsexceptions and lengthy supporting brief to thejudge's credibility determinations and findings bear-'TheBoard's original decision is reportedat 223 NLRB 139 (1976),enfd 549 F 2d 300 (4th Cir1977), cert denied434 U.S 818 (1977)2TheRespondent contendsthat,by quashing its subpoena to compelproductionof the Union's bank records, thejudge deprived it of dueprocess by denying it the opportunityto prove its contention that strikebenefits should be considered interim earningsWe find nomerit in thiscontention because the judge relied on established Board law that strikebenefits not dependent on picketing or the performance of other servicesby the recipientsare not interim earnings deductible from gross backpayRice Lake Creamery Co,151NLRB 1113,1131 (1965), enfd.in part asmodified and remanded in part365 F2d 888, 893(D C. Cur 1966)9The GeneralCounsel and the Respondent have er cepted to some ofthe judge's credibilityfindingsThe Board'sestablished policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandardDry WallProducts,91NLRB544 (1950), enfd188 F 2d362 (3d Cir 1951)We have carefully examined the record andfind nobasis for reversing the findings.The judgenoted that the Respondent conducted extensive cross-exami-nation ofeachdiscriminatee,frequentlyfor 4 hours or more and,at times,concentratedon trivial matters or items of little monetary significancewhich resultedin the hearing unnecessarily consuming a total of 14weeks TheRespondent excepts, contending the judge did not appreciatethe complexityof the caseand the burden placed on the Respondentfacedwitha potentialbackpay liability of over $1millionWhile weagree that the Respondent's burden is not light, we do not find the judgeabused his discretion by calling our attention to some reasons for thelengthy hearing and recordMoreover,we have not relied on these com-ments in making our decisioning on the discriminatees'reasonable job searches.4In support of these contentions the Respondentcalled to testify the representatives of 52 employerslocated within a 60-mile radius of the Respondent'sClinton,North Carolina plant.These witnesses de-scribed available job opportunities,job application,and recordkeeping procedures,and methods of re-cruiting for their respective employers.The Respondent contends that the judge grosslyerred by failing to deal specifically with this rebut-tal evidence,which allegedly shows that a signifi-cant number of discriminatees did not apply forjobs with these employers and generally that thediscriminatees engaged in insufficient job searches.The Respondent further contends that,if these wit-nesseswere credited,the discrepancies betweentheir testimony and the discriminatees'job searchlistswould show that such lists were incorrect orlead to the inference that the discriminatees' listswere fabricated.The record shows that the Respondent'smeat-packing plant is located in Clinton,North Carolina,which is in predominantly rural Sampson Countywhere most of the claimants reside.The unemploy-ment rate in Sampson County was high and risingin the first part of the backpay period, with therate for blacks considerably higher.5 The Respond-ent acknowledged in its brief that there are fewmeatpacking companies in the area, and each of theothers was substantially smaller than the Respond-ent's and had"somewhat limited"job opportuni-ties.The judge pointed out that few large employ-ers existed within a 25-mile radius of the Respond-ent's Clinton plant.The parties stipulated that the claimants' regularwork at the Respondent's plant was"unskilledlabor."We also note that the judge has provided abrief description of each claimant's education andqualifications.Finally,itisnoteworthy that theclaimants generally enjoyed better wages6 and ben-4More than one-third of the Respondent's exceptionsand half of itsmore than 500-page brief and the 10,000-page trial transcript are devotedto the job searchesof the46 discrimmatees In some instances the Re-spondent contends that certain discriminatees' job searches were inad-equate evenif fully credited,but generally its contentions are directed atthe judge's crediting of the discrimmatees'testimonyand job listsWe note that the General Counsel alsohas filed anumber of excep-tions to the judge's findings of inadequate job search5As the judgenoted, the unemployment rate was 4 percent in August1974,went to 8 3 percentinNovember 1974, and 16 percentin January1975 beforedecreasing in the secondquarter of 1975 For blacks, therates ranged from 1-1/2 to 2 times the ratescited above6TheRespondent's treasurer and production manager,Clarence Ke-phart, testifiedthat no employersin the area paid wageswithin $2 perhour of the Respondent's wagesWhen bonusespaid by theRespondentwere included,Kephart testifiedthat as much as another $1 per hourcould be added to that differenceSuch figures comparedwith the $2-$3per hour most claimants were earning at interim jobs286 NLRB No. 11 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDefits'with the Respondent than with interim em-ployers and that they worked a day shift yearround with the Respondent but that many interimjobs involved less desirable shift arrangements andseasonal work.The conditions affecting job search generally areshown by the interim jobs actually obtained by the46 discriminatees. The record shows that a consid-erable portion of these interim jobs were seasonalwith schedules affected by the weather. Approxi-mately 16 discriminatees were able to obtain jobsonly in farm or construction work." Another sixdiscriminatees fell into this same pattern, but alsowere able to obtain workin nonseasonaljobs thatlasted less than one calendar quarter.9 Thus, nearlyone-half of the discriminatees were unable to obtainnonseasonaljobs or jobs whose schedules were notaffected by the weather. The discriminatees' experi-ence was thatregular nonseasonaljobs, which theyhad before their unlawful discharges, were few andscattered among the employers who provided suchinterim jobs in the Clinton, North Carolina area.Indeed, the record shows that only a few nonsea-sonal employers provided jobs to more than onediscriminatee. 10It is well settled that the reasonableness of a dis-criminatee's efforts to find a job and thereby miti-gate loss of income resulting from an unlawful dis-charge need not comport with the highest standardof diligence, i.e., he or she need not exhaust allpossible job leads. Rather, it is sufficient that thediscriminatee make a good-faith effort.In deter-mining the reasonableness of this effort, the discri-minatee's skills, experience, qualifications, age, andlabor conditions in the area are factors to be con-sidered.l2 The existence of job opportunities by nomeans compels an inference that the discriminateeswould have been hired if they had applied.13 The7The discriminatees,as employees of the Respondent,were eligible fora profit-sharing plan, had seniority rights for vacation pay, enjoyed paidsick days and holidays,and had incentives for good attendance and com-pany paid health and medical insuranceWith rare exceptions,the em-ployers who provided interim jobs for the discnmmatees failed to pro-vide such benefits6BillyBoone, Bryson Johnson,Edward Stevens, Caldron Herring,WilliamMomsey, Mary Raynor,Otis Simmons, Richard Carr, RobertSmith Jr, Clarence King, Ray Lewis,Vernon Williams, Wesley Jeffer-son, Kenneth Faison,Sonnie Boy Stevens, and Douglas Underwood9Charles Newton,Elzata Copeland,Aliene Raynor, Milford Bethune,LeroyKing,and Willie Parker10Qumn Wholesale, Little Cotton Mfg, Carolina Packers Thermo-pane, Edwards Tobacco, Erwin Mills, Kelly Service Mart, and GeorgiaPacific1ICentral Freight Lines,266 NLRB 182 (1983), enfd 741 F 2d 1379(5th Cir 1984)'Laredo Packing Co, 271NLRB 553 (1984), enfd 730 F 2d 405 (5thCir 1984), andMastro Plastics Corp,136 NLRB 1342, 1359 (1962), enfd.354 F.2d 170 (2d Cir 1965),cert denied384 U S 972 (1966)13Firestone Synthetic Fibers,207 NLRB 810, 813 (1973)respondent's obligation to satisfy its affirmative de-fense is to show a "clearly unjustifiable refusal totake desirable new employment." 14 Uncertainty insuch evidence is resolved against the respondent asthe wrongdoer.) sApplying these principles here, we point out firstthat no showing has been made that a specific dis-criminatee refused a job offer. Nor does the Re-spondent's evidence establish that the discrimina-tees would have been hired if they had applied at aparticular company. Absent any such showing, tes-timony describing available job opportunities is oflimited significance. 1 s Indeed, the record here ex-hibits a variety of circumstances that weigh againsta finding that the discriminatees would have beenhired for such jobs.The Respondent's own witnesses-the represent-atives of the 52 area employers-testified that em-ployers had 50 to 400 job applications on hand orthat they had more applications than jobs and werehiring only after further testing. A majority of thewitnesses who testified to having an application onfile from a discriminatee did not explain why thatdiscriminateewas not hired; indeed one employerrepresentative called by the Respondent acknowl-edged having applications from 11 discriminateesbut offered no explanation for not hiring any ofthem.Witnesses also testified that employers gave pref-erence to their own laid-off employees beforehiring new employees. Witnesses testified that thepractice for seasonal jobs on farms and in packing-houses (which accounted for approximately one-third of the 52 representatives) was to use the sameemployees each year along with some new hires,and they also testified to the increasing use of mi-grant labor as seasonal employees. Most witnessestestifiedabouthiringonlywomen or mostlywomen; only 5 of the 46 discriminatees are women.Witnesses also testified about requiring particularskillsor experience in particular manufacturingprocedures; a review of the "personal information"provided by the judge on each discriminateeshows, however, that few possessed such specialskills.In addition, two witnesses specifically testifiedthat they would not knowingly hire strikers. Onewitness said his employer was shut down for 1-1/2years of the backpay period. Other witnesses testi-14 Phelps Dodge Corp v NLRB,313 U S 177, 199-200 (1941)15NLRB Y Miami Coca-Cola Bottling Co,360 F 2d 569 (5th Cir1966),SouthernHousehold ProductsCo, 203 NLRB 881 (1973),UnitedAircraft Corp,204 NLRB1068(1973),and cases cited there16Midwest Hanger Co,221NLRB 911, 919 (1975),enfd in pertinentpart 550 F 2d 1101, 1105-1106 (8th Cir 1977), cert denied 434 U S 830(1977) LUNDY PACKING CO143feed that their employers hired no new employeesduring portions of the backpay period.Severalother counterbalancing considerationsmust be taken into accountin assessingthe testimo-ny by the Respondent's witnesses that few discri-minatees applied for jobs with their respective em-ployers.Many employers did not advertise jobopenings but relied on word of mouth or referralsby their own employees. In addition, many em-ployers relied on the North Carolina State Em-ployment Security Commission (ESC) for referrals;indeed testimony shows that at least five employersrelied exclusively on the ESC for referrals. Al-thoughmost discriminatees registeredwith theESC soon after going out on strike and a majorityof the discriminatees returned to renew referral re-quests,only one employee was successfully re-ferred, and his referral occurred after he had beenlaid off from another interim job.Finally, it is significant that actually filing a writ-ten application was necessary to becoming a partof the various recordkeeping systems described bythe Respondent's witnesses. No witness from thisgroup described keeping records of oral inquiries.The credited testimony, however, is that discrimin-atees generally made oral inquiries regarding avail-able jobs and, if no jobs were available, filed nowritten applications. 17In sum,we find that the record as a whole sup-ports the judge's credibility determinations and hisconclusion that the discriminatees engaged in rea-sonable job searches, except as he specificallyfound otherwise.We, like the judge, are mindfulthat the discriminatees were testifying about eventsthat occurred 3 to 5 years before the hearing andthat this passage of time reasonably accounts forfaultymemories and uncertain chronologies.18 Wealso rely on the various considerations affecting theRespondent's rebuttal evidence on job search, dis-cussed above, particularly the circumstances im-peding the discriminatees' job searches.We alsonote that much of the Respondent's evidence doesnot directly contradict credited testimony by thediscriminatees regarding their job searches. Finally,we rely on the judge's observation and evaluationof the witnesses, including his comments in credit-ing the testimony of individual discriminatees re-garding their job searches.We are not persuaded17The record also shows that various Respondent witnesses testifiedto keeping application records for only 6 months or 1 year or that theirrecords were incomplete In some cases it appears that the discriminateeswere hired despite not having an application on file18We also reject the Respondent's contentions that the discrimmatees'job search testimony was so vague and indefinite as to require the judgeto discredit it and that their job search lists were false or fabricated SeePat Izzi Trucking Co,162 NLRB 242, 244-245 (1966),Hickory'sBest,Inc,267 NLRB 1274, 1276 (1983), andRainbow Coaches,280 NLRB 166(1986)that a clear preponderance of the record evidencewarrants our substituting our own judgment oncredibility for that of the judge, who saw andheard the witnesses testify. See footnote 3, above.II.TOLLING OF BACKPAY AND WILLFUL LOSSOF EARNINGSThe General Counsel has excepted to the judge'sdenial of backpay for certain discriminatees duringperiods they were employed part-time because theyengaged in inadequate job searches during such pe-riods.The General Counsel also has excepted tothe denial of backpay for other discriminatees thatthe judge found were unjustified in quitting interimjobs.After a careful review of the record in light ofthese exceptions, we are persuaded that the particu-lar circumstances present in this case require a re-versal of the judge's tolling of backpay for six dis-criminatees during periods in which they workedpart-time employment and for other discriminateeswho quit interim jobs. In so finding we note thatthe judge properly found that the discriminateesdiscussed below engaged in reasonable job searchesduring periods not covered by those particular ex-ceptions.We also have considered the conditions affectingjob search experienced by these discriminatees, de-scribed above. In particular, we refer to the discri-minatees' generally superior wages, benefits, andworking conditions with the Respondent as op-posed to the other area employers who providedinterim jobs and that nearly one-half of the discri-minatees in this case were unable to obtain nonsea-sonal jobs or jobs with schedules that were not af-fected by the weather,supra.A. Tolling of Backpay During Periods of Part-Time EmploymentThe job search and interim employment experi-ences of the six discriminatees whose backpay wastolled during periods of part-time jobs offer a rep-resentativesample of conditions affecting jobsearches by the discriminatees generally. Their ex-perience demonstratesthe difficulty-despite exten-sive job searches-of obtaining and maintainingregular full-time interim employment, particularlyduring the winter months.The unrebutted record evidence shows that BillyBoone looked for work with some 36 employersduring the August 1974 and March 1975 periodand his credited testimony shows even moresearches during these three quarters. He registeredwith the ESC but was never referred. From Febru-ary 1975 to January 1977, Boone worked full timeduring the April-September periods and part-time 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the winter months, performing farmwork for asingle employer. He heldan interimjob during 9 ofthe 11 backpay quarters. Despite finding thatBoone worked an average of 30 hours a week (at apay rate substantially below the Respondent's) in44 of 52 weeks in 1976, the judge denied backpayto Boone for the fourth quarter of 1975 and thefirstand fourth quarters of 1976. The judge rea-soned that when Boone's employment "lessened inthe winter months . . . it was incumbent upon himto renew his search for other or additional work."Milford Bethune's employmentpattern was simi-lar toBoone's.He worked for Willie Faison, abuildingsubcontractor,from 2 October 1974through 11 November 1976, and hadinterim earn-ings in all 10quarters of the backpay period. De-spite testimony by Bethune and Willie Faison thatBethune averaged 40 hours a weekunless inclem-ent weather prevented it, the judge relied on socialsecurity records to find that Bethune averaged 18and 15 hours per week respectively for the fourthquarter of 1975 and the first quarter of 1976. Thejudge further found that Bethune's work duringthese periods constituted part-time employment,and that, in view of his failure to job search, back-pay should be tolled for these periods.We find the tolling of backpay in certain winterquarters for Billy Boone and Milford Bethune to beinappropriate. Both men substantially mitigated theRespondent'sdamages.Indeed, both held substan-tiallyfull-time jobs, albeit seasonally part-time,with their respective employers throughout thebackpay period. No evidence was presented thateitherman refused full-time work during the peri-ods of part-time employment. Nor does the evi-dence show that they would have succeeded ifthey had looked for full-time employment in the af-fected backpay period; indeed, the experience ofthe discriminatees as a whole suggests the opposite.We find equally inappropriate and unwarrantedthe tolling of backpay during periods when fourother discriminatees were employed part-time. Therecord shows that Charles Newton was unem-ployed for 8 months before and 4 months after his5months of part-time summer farmwork at Good-son's farm. Irene Copeland was unemployed for 7months prior to hersummer1975 part-time share-cropping job. Elzata Copeland was unemployedfromAugust 1974 to May 1976 except for 2summermonths in 1975 when she worked part-time at the James Ginn farm. Kenneth Faison wasunemployed except for part-time work throughoutthe backpay period. The judge found that each ofthese discriminateesengaged ina reasonable jobsearch during their respective unemployed periods.Despite finding that the requirements for jobsearch are less while employed part-time, the judgenevertheless tolled the backpay of these four discri-minatees during periods they were engaged in part-time jobs.The judge's tolling of backpay for these four dis-criminatees has the effect of condemning them foraccepting part-time jobs, despite the fact that suchjobs had the effect of mitigating the Respondent'sdamages, at a time when they had gone through re-current but fruitless efforts to find employment.The evidence not only fails to show that had theyspent time looking for full-time jobs they wouldhave been successful, but also reveals that theirpersonal experience as well as the experiences ofmany of the other discriminatees here demonstratesjust the opposite.Accordingly,we reverse thejudge's tolling backpay for these discriminateesduring the periods they were engaged in part-timeemployment.B.Willful Loss of Earnings by Quitting InterimJobsThe General Counsel has excepted to findings bythe judge that certain discriminatees were unjusti-fied in quitting certain interim jobs. These excep-tions turn substantially or in part on the contentionthat the interim jobs provided lower wages and lessdesirable working conditions that rendered the em-ployment less than substantially equivalent. TheGeneral Counsel contends that, had the discrimina-tees not accepted such jobs, backpay would haveaccrued to them because they otherwise engaged inreasonable job searches and that, having acceptedthe jobs, the discriminatees both mitigated the Re-spondent's damages and demonstrated a desire andwillingness to work.It is well settled that a discriminatee is not re-quired to retain interim employment under all cir-cumstances. There is no duty to remain if the inter-im job is substantially more onerous or is unsuitableor threatens to become so.19 A voluntary quit doesnot toll the period when it is prompted by unrea-sonable working conditions or an earnest search forbetter paying employment.20 It is a respondent'sburden of proof to show willful loss of earnings byunjustified quitting of interim employment.21Edward StevensStevensworked on BillUsher'sfarm from 5April 1975 untilhe quit on19 July 1975.The judgefound that Stevens' quitting was unjustified since19Chem Fab Corp,275 NLRB 21 (1985),Lord Jim's, 277NLRB 1514(1986); andKawasakiMotors Corp,282 NLRB 159 (1986),and cases citedthere20 For example,seeWinn-Dixie Stores,170 NLRB 1734, 1744 (1968)21 Sylvan Manor Health Care Center,270 NLRB 72, 75 (1984). LUNDY PACKING CO.145he was merely reprimanded for answering a per-sonal telephone call and that his quit constituted awillful loss ofearnings.On these findings, thejudge added to Stevens' interim earnings his adjust-ed income from Usher from the date he quit untilhe was rehired by Usher on 5 December 1975.The General Counsel contends that Stevens'quitting his job with Usher was justifiable. More-over, he contends that the low wages, heavy work,long hours, and absence of benefits, inter alia, didnot render the work with Usher substantiallyequivalent employment, and thus Stevens was notobligated to continue working for Usher. In thislatter connection, the General Counsel further con-tends that Stevens' working for Usher .as long as hedid under these circumstances, including returningto the job later, demonstrates mitigation of dam-agesbut not willful loss.We agree with the General Counsel that Usherdid not offer Stevens substantially equivalent em-ployment. In such circumstances, it is unnecessarytomake a separatedetermination on whether Ste-vens' quitting his job over the reprimand was justi-fied.Accordingly, no willful loss ofinterim earn-ings occurred in thisinstance.Hubert FryarFryar worked for Thermopane from 14 August1974 until he was laid off on 14 March 1975. Hewas recalled on 19 May 1975, worked half a day,and left the job. Fryar had worked on the first orday shift for the Respondent. He testified that hequit the Thermopane job because working thesecond shift at Thermopanewas causing maritaldifficulties.The judge relied on Fryar's abruptquitting without notice and lack of attempt to get ashift change to find that Fryar was unjustified inquittingtheThermopane job. The judge limitedFryar's projectedearningsfrom Thermopane to 4-1/3 months because of the shift difference.We note the judge stated that, absent Fryar'sabrupt quit without seeking a first-shift job, he"might have found [Fryar's] leaving justifiable, asnot suitable interim employment because it was nota day shift comparable to that at Lundy's." Whilewe do not condone Fryar's abrupt quit, we notethatFryarengagedin a reasonably diligent jobsearch throughout the backpay period, that he hadearningsin every quarter of the backpay period,and that he secured the full-time job at Thermo-panewithin 2 weeks of the beginning of the back-pay period. It is also significant that Fryar obtainedpart-time farmwork beginning, the day after he quitthe Thermopane job and worked at the farm jobuntil his reinstatement by the Respondent. In thesecircumstances,we find no willful loss ofinterimearnings by Fryar.Aliene RaynorRaynor worked full time at Southeastern Sewingfrom 16 September 1975, until she quit on 24 Sep-tember 1976. She then remained unemployed untilher reinstatement by the Respondent on 6 Decem-ber 1976. The judge projected her Southeasternearnings until her reinstatement by the Respondentbecause Raynor voluntarily left the Southeasternjob and admittedly did not job search during theperiod prior to her reinstatement.Raynor testified that she quit because she knewshe was going to be reinstated at the Respondentand wanted to attend to a personal health problembefore such reinstatement. She also testified shehad anticipated an earlier reinstatement and intend-ed to take off only 1 or 2 weeks.Unlike the judge, we find that Raynor did nothave substantially equivalent employment at South-eastern and that her leaving early for personalhealth reasons in anticipation of reinstatement doesnot constitute willful loss of earnings. Raynor's payatSoutheasternwas substantially below the rateshe would have received if she had not been un-lawfully discharged by the Respondent. Further, itisnoteworthy that Raynor did succeed in achiev-ing interim earnings in 9 of 10 quarters in her back-pay period. This hardly suggests a proclivity towillfully evade her duty to mitigate. Inasmuch asRaynor quit her job at Southeastern for personalhealth reasons in anticipation of reinstatement fromthe Respondent (which indeed occurred albeit 6weeks later than she expected), in a period whenthe Respondent was reinstating discriminatees, wefind that her early voluntary quit did not constitutea willful loss of earnings.Jesse BarksdaleThe judge projected additionalearnings forBarksdale because he found thatBarksdale unjusti-fiably quit three different jobs during the backpayperiod. In each instance, the projectedearningswere for approximately 2 weeks. Thus, the judgefound that Barksdale could have workedan addi-tional 9 days after he quit but before Georgia Pa-cific closed its operations in September 1974, thatBarksdale could have worked from 12-31 July1975, forMt.Olive Pickle, and thatBarksdalecould have "job searched while fully employed"by A.P. Parts for the 2 weeks before he obtained atruckdriving job with Kelly's Service Mart on 1March 1976.Barksdale testified that he quit each of the threejobs to search for a truckdriving job. On his third 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtry,Barksdale was successful and he worked as atruckdriver for the last 10 months of the backpayperiod at Kelly's Service Mart where,as the judgefound, Barksdale"bettered himself financially [andthe Respondent]."The record shows that Barks-dale had interim earnings in all 11 backpay periods.Indeed,Barksdale was unemployed for only twoshort periods,totaling less than 3 weeks, in theentire backpay period.Thus,Barksdale's substantialperiods of employment during the backpay periodare attributable to his efforts to seek alternativework.Moreover,the three jobs that Barksdale quitwere not substantially equivalent to Barksdale's jobwith the Respondent in view of their lower wagesand, specifically regarding A.P. Parts, the fact thatBarksdale worked the night shift and had a lengthycommute.In these circumstances,we find that theRespondent failed to prove that Barksdale's volun-tary quit constituted a willful failure to maintain in-terim employment.Charlie NewtonWe also find merit in the General Counsel's ex-ception to the judge's reduction of the backpay ofCharlie Newton arising from Newton's terminationfrom an interim job at Quinn Wholesale.Newtonworked for Quinn from 9 February 1976 until hisdischarge on 23 April 1976. Finding that Newtonwas "partially at fault"for his discharge,the judgeprojectedNewton's earnings for 60 days beyondhis actual termination,thereby raising his interimearnings and reducing his backpay for the secondquarter of 1976.The judge found that Newton's discharge wascaused by his failure to comply literally with thenotification rule for absence because of sickness orinjury and to inform Quinn within 3 days when hewould return to work.He nevertheless concludedthatNewton was "only partially at fault since theCompany was notified indirectly[Newton asked afriend to tell Newton's foreman about the injuryand the friend did so] and he had a legitimate doc-tor's excuse for not working." Further,he foundthat there is no indication that Newton willfullysought termination.The General Counsel contends that, absent anoffense involving moral turpitude,a discharge of adiscriminatee for alleged "good cause" will notconstitute a willful loss of earnings. SeeMid-Amer-icaMachinery Co.,258 NLRB 316, 319 (1981), andcases cited there. Here,there was no allegation thatNewton's discharge was for an offense involvingmoral turpitude.Further,the judge found thatNewton was only partially at fault for the dis-charge and that Newton did not willfully seek ter-mination. In these circumstances,we find that theRespondent has not sustained its burden of proof toshow that Newton failed to exercise due diligenceinmaintaining his position with Quinn Wholesale.Hence,we shall revise Newton'sbackpay by notprojecting his earnings at Quinn Wholesale past thedate of termination.III.OTHER MATTERSA. The General Counsel has excepted to thejudge'sdeduction of medical insurance premiumsfrom the gross backpay of four discriminatees. TheRespondent has excepted to the judge's refusal todeduct such premiums from the gross backpay ofapproximately 17 discriminatees.Itwas stipulated by the parties that payment ofemployees'monthly medical premiums by the Re-spondent was contingent on the employees being atwork and on time everyday during the month. TheRespondent contended that the discriminatees whowere absent or late from their interim employmentwould have been absent or late from their regularemployment at Lundy's and requested an offset ofmedical premiums for the months of such absenceor lateness.The judge viewed these medical insur-ance premiums as an incentive for attendance. Hefound no similar or comparable incentives existedfor attendance on interim jobs held by certain dis-criminatees.He further found,however,that simi-lar incentives were provided by Quinn Wholesale,which provided interim employment for the fourdiscriminatees covered by the General Counsel'sexceptions.We agree with the judge's findings. Ac-cordingly,we find the General Counsel's and theRespondent's exceptions without merit.B.The backpay specification includes amountsfor overtime in the gross backpay formula but doesnot separate out overtime hours.Similarly, thebackpay specification describes the interim earningsof the discriminatees but makes no reference to in-terim earnings from overtime work.At the hearing the General Counsel and theCharging Party moved to amend the backpay spec-ification to reduce the interim earnings of certaindiscriminatees to the extent that their interim earn-ings included earnings from overtime work. Thejudge granted the motion after the hearing and ex-cluded overtime earnings from interim earningsand, accordingly,did not deduct them from grossbackpay.The Respondent contends that the judge's adjust-ment was improper because it deductedallover-time hours and not justexcess overtimehours. Itcontends that any adjustment should be limited tothe deduction of excess overtime hours "substan-tially exceeding overtime the discriminatees would LUNDY PACKING CO.147have worked at Lundy." We find merit in the Re-spondent's exception to the judge's ruling.It is settled that interim earnings are deductedfrom gross backpay and that calculations of suchinterim earnings include earnings from overtimehours in interim employment that correspond tohours of overtime the discriminatee would haveworked had he not been terminated. "Excess over-time earnings"-i.e., earnings received for overtimehours worked at interim employment in excess ofthe number of overtime hours the discriminateewould have worked if employed by the respond-ent-however, are excluded from interimearningsand are not deducted from gross backpay.22In granting the General Counsel's motion toamend the backpay specification to exclude over-time pay from certain discriminatees' interim earn-ings,the judge excludedallovertime pay fromthose interim earnings. This was clearly in errorsince the parties had stipulated that gross back-pay-against which the interim earnings were to bemeasured-itself included overtime pay. Thus, thejudge's finding did not reflect a calculation of"excess overtime" earnings as that concept is setout inUnited Aircraft Corp.,supra.Normally someadjustment might be made through excluding theexcess overtime. That cannot be done here because,as noted above, the backpay specification does notidentifywhat fraction of the gross backpay repre-sents overtime, the General Counsel did not supplysuch evidence during the hearing, and the judgetherefore could make no specific findings on thismatter. Further, we find no evidence in the recordfrom which' we could make the calculation. Inshort, there is no basis for a comparison that wouldyield the appropriate "excess overtime" figure. Wetherefore reverse the judge's granting of the Gen-eralCounsel's motion. Accordingly, we restore tothe interim earnings of the following 11 discrimina-tees23 the amounts of overtime earnings excludedby the judge and deduct such additional interimearnings from the gross backpay that the judgefound the respective discriminatees were owed.C.The judge held that interest on backpay inthis case shall accrue in accord with a flexible rateof interest tied to the adjusted prime rate, as pro-vided inFlorida Steel Corp.,231 NLRB 651 (1977).In her exceptions, the General Counsel contendsthat the judge erred in applying theFlorida Steel22United Aircraft Corp,204 NLRB 1068, 1073 (1973) The reason fornot including"excess" overtimein the interimearnings that are deductedfrom backpayis that todo so would penalize the "assiduousand diligent"who worked even longerhours duringthe backpay periodthan he hadcustomarily worked at the job from whichhe was unlawfully terminatedIbid23TrumanBlue, JohnnyBurgess, Caldron Herring,Bryson Johnson,Jesse C Melvin, George Monk Jr,Daniel J Stevens,EdwardStevens,Vernon Williams,DianaWilson, and Roy Gene Wilsonstandard here.We agree with the General Coun-sel's contention.In our original Decision and Order, the Boardawarded interest at the rate of 6 percent.24 TheCourt of Appeals for the Fourth Circuit entered itsjudgment enforcing in full the backpay provided,including interest at 6 percent, on 26 January1977.25 Subsequent to the Fourth Circuit's enforce-ment judgment, the Board issuedFloridaSteelCorp.on August 25, 1977, which changed the inter-est standard from 6 percent to the flexible rate tiedto the adjusted prime interest rate. Later, theBoard held that theFloridaSteelinterest ratewould not be appliedin cases inwhich an Order ofthe Board providing for a different interest ratehad been enforced by a court of appeals.26 Ac-cordingly,we shall order that interest be paid atthe 6-percent rate, consistent with our original de-cisionwhich was enforced by the court of ap-peals. 2 7ORDERThe National Labor Relations Board adopts therecommended supplemental backpay orders of theadministrative law judge as modified below andorders that the Respondent, Lundy Packing Com-pany, Clinton, North Carolina, its officers,agents,successors,and assigns,shall take the action setforth in the order as modified.1.Substitute the following for the discriminateesnumbered 2-11, 16, 19, 24, 26, 27, 36, 38, 41, and43.28"2. Billy Boone$25,1603.Charlie Newton31,9214. JohnnyBurgess15,1865.Bryson Johnson28,1846. Irene Copeland20,3087.Edward Stevens23,5518.Caldron Herring24,4789.George Monk Jr.14,71410.Hubert Fryar17,81011. Jesse C. Melvin17,71916.Elzata Copeland22,15117.Diana Wilson20,75719.Aliene Raynor24,22724.Daniel J. Stevens15,40324 223 NLRB 139, 140, 158-159 (1976)25 549F 2d 300 (4th Cir 1977)26 SouthwestJanitorialCorp,243 NLRB 317, 318 (1979),Vanguard Oil& Service,246 NLRB 130 (1979)27 Recently, inNew Horizons for the Retarded,283 NLRB 1173 (1987),the Board established a new standard for computing interest.Because theenforced Order in this case included a fixed interest rate, nota FloridaSteelvariable interest rate,the interest rate discussions inNew Horizonsare not applicable hereas Because we have restored certain amounts tolled by the judge, therevised figures in some cases include vacation and profit sharing whereapplicable 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD26. Truman Blue13,00927.Milford Bethune20,98336. Jesse Barksdale21,32938.Vernon Williams20,23341.Kenneth Faison30,68243. Roy Gene Wilson18,388"Jerome F. Connor, Esq.andJohn J.Matchulat, Esq.,forthe General Counsel.JamesM.Miles,Esq.,Joseph A. Rhodes, Jr., Esq.,andOwen Blake, Esq. (Haynesworth, Baldwin & Miles),ofGreenville, South Carolina, for the Respondent.IrvingM. King, Esq.andMichael H. Slutsky, Esq. (Cotton,Watt, Jones,King & Bowlus),of Chicago, Illinois, forthe Charging Party.SUPPLEMENTAL DECISION ON BACKPAY1JOHN C. MILLER, Administrative Law Judge. Thesesupplemental proceedings were held to determine theamounts of backpay due about 46 employees as the resultof a Board Decision and Order (223 NLRB 139) thatwas upheld by the Court of Appeals for the Fourth Cir-cuit.2 Because the parties failed to agree on the amountsof backpay due the discriminatees, a backpay specifica-tion and notice of hearingwas issuedby theRegionalDirector for Region 11 on November 28, 1978. Respond-ent filed an answer, amended answer, and second amend-ed answer on February 5, March 21, and April 2, 1979,with a furtheramendmentat the opening of the hearing.Thereafterhearingswere conducted before me for 14weeks between April 9, 1979, and October 11, 1979, atFayetteville,Wilmington, and Clinton, North Carolina.Pursuant to my request, counsel for the parties filedinitial briefs about April 1, 1980, covering about 23 dis-criminatees.About June 1, 1980, the parties filed theirsecond set of briefs on the remainder of the discrimina-tees.Finally, all the parties filed reply briefs about July25, 1980.On the entire record in this case, including the excel-lent briefs of the parties, and my observation of the wit-nessesand their demeanor, I make the followingFINDINGSOF FACT31.PRELIMINARY LEGAL QUESTIONS ANDOBSERVATIONSWe are only concerned here with determining howmuch backpay is due each of the 46 discriminatees. Thebackpay period was stipulated by the parties and withsome exceptions began August 1, 1974, and continueduntil the reinstatement of the respective discriminatees bytheRespondent sometime in 1976 or 1977. I have at-tempted to balance theequitiesbetween thediscrimina-teesand the Respondentcommensuratewith Board andcourt precedent, with the objective of reaching fair andiPartOne Asecond supplemental decision on the remaining23 discri-minatees will issue as soon as possible2Lundy Packing Co v NLRB,549 F 2d 300 (4th Cir 1977), certdenied 434U S 818 (1980)a In viewof the two-part decision,the parties may wish to request theBoard to defer theapplicability of Sec 102 46 ofthe Board'sRules andRegulations until the issuanceof part two of thisdecisionequitable conclusions on the amounts of backpay due. Itshould be kept in mind, however, that in some instances,interim income and expenses were estimated and recol-lections and testimonies about events in 1974-1976, werehazy. Consequently, the final backpay due each individ-ual cannot be determined precisely but is, hopefully, areasonable approximation of the backpay due.A. Stipulations1.Backpay formula.The parties stipulated about theformula to be utilized in determining gross backpay foreach of the discriminatees (with the exception of JamesKing) and also agreed on the backpay period concerningeach discriminatee. Thus the gross backpay a discrimina-teewould have earned, including vacation, holiday pay,and profit sharing were not generally in dispute. Howev-er,whether each discriminatee was entitled to such grossbackpay depended on whether the discriminatee con-ducted a reasonable job search. In addition, with respectto most discriminatees, such matters as the amount of in-terim earnings,the quitting of interim employment, ex-cepted periods, and expenses were also in dispute.2.The parties stipulated that between July 26 andAugust 1, 1974, the discriminatees were advised by unionrepresentatives to look for jobs and to keep a record ofthe places they searched for work.3.The parties further stipulated that each of the discri-minateeshad normal bills and monthly payments.4.The parties stipulated that the discriminatees in thiscase were ruled not eligible for unemployment compen-sation by the Employment Security Commission at thetime they first applied because they were on strikeagainst Lundy.5.Separate stipulations involving a number of discri-minateeswere not generally applicable and are treated inthe separate specific sections.Respondent contends that sick pay is determinableonce the grossearningsof each discriminatee have beensettled.4B. Burden of ProofThe General Counsel has the initial burden of provingthe gross backpay over the backpay period and the Re-spondent has the burden of proof concerning "diminu-tion of damages."Mastro Plastics Corp.,136 NLRB 1342,1346 (1975). The diminution must be established by theusualstandard in civil cases, a preponderance of the evi-dence.Browning Industries, 221NLRB 949, 951 (1975).In cases of uncertainty concerning proof of such matters,these arenormally resolved against the Respondent asthewrongdoer. Thus, after the General Counsel estab-lishes his prima faciecase,the burden of the proceedingshifts to the Respondent. A prima facie case is generallyestablished by the issuance of a backpay specification,supported by documentation such as social securityrecords,earnings statements,employment records, et" In its part I appendix, the Respondent contends that vacation benefitshave already been paid to employees However, the General Counselcontinuesto include them in his specifications If in factthis contention istrue, the parties can adjust these backpay awards accordingly LUNDY PACKING CO.149cetera.This may be supplemented by testimony of thediscriminatees. A discrtminatee is required to engage in areasonably diligent search for employment during thebackpay period. Respondent seeks to adduce evidentiaryproof of "willful loss" of earnings.Willful loss may beincurred by refusal to search for or accept suitable inter-im employment, or the backpay period may be "tolled"because of nonwork related injury, illness, or other rea-sons precluding availability, such as duty with the armedforces, incarceration,orwithdrawal from the labormarket.C. Strike Benefitsand PicketingAs a general rule, strike benefits are considered collat-eral benefits and are not deductible as interim earnings.5After permitting detailed testimonyof 17-18 discrimina-tees on the subject of strike benefits,Respondent wasunable to prove any nexus between strike benefits of $30a week and picketing,asmany individuals received pay-ment irrespective of their picketing activities and in somecases even where they had interim employment. I findthat the general rule applies here,and that any strikebenefits received by the discriminatees were unrelated totheir picketing activities and cannot be deemed paymentfor services rendered.Accordingly,the strike benefitshere are properly excluded from interim earnings as col-lateral benefits and are not deductible from gross back-pay.Nor do I find any support in the record for anycontention that the amount of time spent picketing bythe discriminatees precluded them from making a reason-able search for interim employment.6D. Motion to Amend ComplaintAt the hearing,Counsel for the General Counsel andthe ChargingParty movedto amend the backpay specifi-cations to reduce the interim earnings of 16 discrimina-tees7to the extent their interim earnings included earn-ings from overtime work as contrasted to their regularemployment where there was noovertime.Case law isclear that earnings derived from overtime work at inter-im employment are excluded from interim earnings andare not,therefore,deductible from gross backpay.8 I de-ferred ruling on such motion at the time of the hearingbut did permit testimony on such matters to be adduced.Accordingly,the motion to amend the complaint relatingto the backpay of such discriminatees is granted.Wheth-er and to what extent the backpay entitlement was modi-fied depended on to what extent I found that overtimeearnings did in fact exist.5RiceLake Creamery Co,151NLRB 1113, 1131 (1965), enfd in part,modified, and remanded in part 365 F 2d 888 (D C Cir 1966)8 Sioux Falls Stock Yards Co,236 NLRB 543, 550 (1978)Discriminatees are Truman Blue, John King Jr, Robert Smith Jr,James E Boone, Johnny Burgess, Bryson Johnson, Edward Stevens,Caldon R Herring, Jesse C Melvin, Elzata Copeland, Diane Wilson,Dame! J Stevens, Curtis Mims, Wille Parker, Vernon Williams, and Wil-hard Chavis8United Aircraft Corp,204 NLRB 1068 at 1073-1074 (1973),HenryColder Co,186 NLRB 1088, 1089 (1970)E. Format and GlossaryI requested the parties follow a format in the discus-sion of individual discriminatees, emphasizing in chrono-logical order job search, interim employment and earn-ings, and excepted periods. Respondent has added a mis-cellaneous section, which I find appropriate for inclusionhere, to treat all remaining matters. Finally, I have addeda final section "E" designated as "Backpay Entitlement"for purpose of giving the final backpay figure due. Abrief discussion of terms, or glossary, is noted here forpurposes of clarification.Reasonable job search-whatconstitutes a reasonablejob search varies with the facts and circumstances ofeach case. The job search does not require success, itonly requires an honest, good-faith effort and the meas-ure of such efforts must be made in the facts and circum-stances of earch individual case.Suitable equivalent employment-asa general rule, adiscriminateemay turn down offers of employmentwhich are at a lower pay and which do not utilize an 'n-dividual's technical skills. In this case, the parties stipu-lated that the regular work of the discriminatees was"unskilled labor" at Lundy's and in addition the discri-minatees here did not restrict their job search and anumber of individuals, in fact, did farm work and share-cropping. In view of that, it was unnecessary to findhere that any jobs were unsuitable per se.ESC-Employment Security Commission-anagency ofthe State of North Carolina. Based on the record, it ap-parentlyhandledbothunemployment compensationclaims and acted as a job registration and referral system.Expenses-aredivided into two kinds. Expenses in-curred in looking for interim employment, includingmileage, at 10 cents a mile. Additional expenses in main-taining an interim job over and above the expenses in-curred in maintaining a regular job are the second typeof job expense. Concerning interim employment ex-penses, therefore, there are usually the offsetting costs ofregular employment.New Interim Earnings-thosegross earnings derivedfrom interim employment less expenses.ExceptedPeriods-periods when the discriminatee wasunavailable for employment. Such time is tolled.Backpay Specifications(asmodified)-usually reflectchanges from the original specifications due to pay,newly discovered facts, or figures as reflected in theGeneral Counsel's briefs and appendices.F. DocumentationIn preparing the backpay specifications, the GeneralCounsel utilized claimantsW-2 forms, social securityrecords, job search lists, employer's records anout inter-im earnings of individuals claimants, and available tax re-turns.These documents, with minor exceptions, weremade available to Respondent 6 months prior to theopening of this hearing. Respondent asserts that the ma-terialswere furnished them after they filed a Freedom ofInformation suit requesting such material. Respondentsubpoenaed the individual claimants and in the processsought all Federal and state income tax returns for thebackpay period, which generally covered the tax years 150DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof 1974 through 1976-1977.As individual claimants ap-peared at the hearing,they tendered,in varying degreesof compliance,the income tax returns requested. Anumber of claimants testified they could not find all theirreturns and submitted the onestheyhad been able tolocate.There was a tentative agreement among counselthat a consolidated request for copies of the missing Fed-eral returns would be made of Internal Revenue Serviceat an appropriate time,presumably after all the witnessesappeared and testified.After the hearing closed on Octo-ber 11, 1979,Respondent filed a motion on November 2,1979, requesting that Charging Party be required tosecure copies of such income tax returns from the Inter-nal Revenue Service.I issued an order denying motiondated December 3, 1979,stating at length there my rea-sons for finding the motion was untimely and lackedmerit.G. FactorsAffectingJob Search and Job AvailabilityThe General Counsel contends that the economic cli-mate in the area,the age,the lack of education and lackof technical skills among the discriminatees, as well asthe fact that an overwhelming majority of the discrimin-atees were black males and black females-are all factorsto be considered in determining the reasonableness of thejob search and job availability.I agree that these are rel-evant background factors in determining the context inwhich the job search occurred,and the results thereof,and the availability of jobs.Regarding the economic climate,the General Counsel,referring to his Exhibit 45, points out that the unemploy-ment in Sampson County,in which Clinton, North Caro-lina, is located,was unusually high in the first part of thebackpay period, namely,from August 1974 through July1975.Specifically the unemployment rate was approxi-mately 4 percent in August 1974 and 8.3 percent in No-vember 1974.In the first quarter of 1975, the unemploy-ment rate ranged from a high of 16 percent in January1975 to a low of 13.9 percent in February 1975. In theApril 1975 throughJuly 1975,unemployment decreasedand ranged between 7.9 and 8.6 percent.I further ac-knowledge that the unemployment rate for blacks wasconsiderably higher than the percentages previouslycited and may have ranged from one and a half to twotimes the unemployment rates cited above.Ifurther note that Clinton, North Carolina,a smallcity of approximately 7500 population and during thetime in question was located in essentially a rural coun-try.My repeated trips to Clinton,North Carolina, andthe surrounding area disclosed that there were relativelyfew large employers in the immediate area,i.e.,within 25miles of Clinton.Fayetteville(32 miles distant)and Wil-mington(60 miles distant)obviously offered more em-ployment opportunities and a number of discriminateesdid seek jobs there.In rebuttal,Respondent,by a number of exhibits thatare summarized in its Appendix B to its first brief, setsforth the number of employees hired by various employ-ers showing that jobs were available in the backpayperiod.However,Inote that at various points in therecord some employers indicated they had anywherefrom 50 to 400 job applications on hand. Also employerswho laid off employees in late 1974 and 1975,usually re-called their old employees before hiring new employees.Concerning seasonal work on farms and in packinghouses,the practice appeared to be to utilize some of thesame employees each year and supplement them withfresh hires.Thus, the exhibits are limited to the extentthey do not indicate whether"employees hired"includeprevious employees recalled or regularly used on a sea-sonal basis.There was also testimony by some employersindicating an increasing use of migrant labor as seasonalemployees.These exhibits do establish that some jobswere available in the area,and they have been consid-ered.Regarding individual qualifications,a number of discri-minatees could not read or write and others had limitedabilities in that area.When an applicant could not reador write or lacked a high school education,the numberof job opportunities decreased,creating a handicap for anumber of discnminatees.I have,therefore,introduced adescriptive paragraph entitled"Personal Information" togive some perspective to the abilities and handicap of thediscriminatees.H. Credibility of Board AgentsRespondent challenges the credibility of certain discri-minatees,particularly those who testified at the hearingthat they kept job search lists or scrap notes of their jobsearches and yet apparently told Board agents that theyhad no lists or records.In support of this contention, Re-spondent claims that the testimony of Board agents,namely,Compliance Officer Ron Yost and student-train-ee Leslie Brown should be credited,and if so,it casts se-rious doubts on the credibility of the testimony and jobsearch lists of a number of the discriminatees.Ron Yost testified credibly that a majority of the dis-criminatees he interviewed in preparation of the backpayspecifications told him they did not have lists or recordsof where they looked for work.The record reveals thatYost interviewed approximately 31 discriminatees andtook notes of their responses. Yost's notes of the inter-views confirmed that six discriminatees brought lists withthem and four said they might have a list or would com-pile a list.Yost also testified that in regard to thosepeople on whom no notations were made, some of themsaid that they had lists, and if they did, "I asked them tobring it." (Tr. 6435.)To those who did not have a list,Yost instructed them to return home,get a calendar, andreconstruct from memory the places they searched forwork.He confirmed that at this first interview, he ac-cepted the prepared lists but instructed those with scrapnotes or incomplete lists to compile those into a list andsubmit them to him later.Most of the lists he subsequent-ly received through the mail, with a few being submitteddirectly to him when he returned for additional inter-views in late 1977 or July 1978.Leslie Brown was a college student working with theagency for a 90-day period as a trainee, which mightlead to her eventual hire by the Regional Office as afield examiner at a later date. She assisted Yost in theinterviews and Yost instructed her concerning the pur-pose of the interview, gave her an outline of questions to LUNDY PACKING CO151be asked, and after she observed him interview severaldiscriminatees,he monitored her interviews of severaldiscriminatees. Thereafter, she worked alone, interview-ing a total of 15 discriminatees. Brown testified that allthe discriminatees she interviewed told her that they didnot have any notes or records of their job search. Icredit Brown to the extent she indicated that none of thediscriminateesshe interviewed had any notes or jobsearch lists with them at the interview. To the extent shetestified that she was told that they did not have anynotes or records or job search, whether at home or else-where, I do not rely on Brown's recollection in this re-spect. I do so because: (a) discriminatees were informedearly in the backpay period to job search and keeprecords by the Union; (b) a compliance officer of theBoard sent printed instructions to all discriminateesduring the backpay period instructing them, inter alia, tokeep records of their job search; (c) the statistical patternestablished in Yost's interviews were that at least one-third or more had job searchlists,scrap notes, or somerecords of their search either with them or at home; (d)the recollection by Brown of specific details of the inter-views without her notes was poor; (e) the testimony of anumber of the discriminatees that they informed Brownthey had notes or records at home, with one stating hehad somescrap notes at the interview; (f) the relative in-experience of Brown in the interview process renders ithighlyunlikely that she would distinguish betweenformal job lists or records submitted at the interview ascontrasted to scrap notes or records discriminatees mayhave had at home.In essence,I do not rely on the accu-racy of her recollection even assuming, arguendo, thatshewas attempting to tell the truth. To the extentBrown's testimony varies in that respect from that ofYost, I do not credit or rely on it.In any event, the absence of detailed records of jobsearch does not mean that the individual did not searchfor work.It does,certainly, render proof of a reasonablydiligent job search more difficult. The record disclosesthat someindividuals kept a fairly meticulous recordcontemporaneously with their job search while otherskept haphazard scrap notes and still others kept no notesat all.Those with no records were asked to recreate arecord of their job search utilizing their memory and acalendar.Whether such recreated records are 100 per-cent accurate is not determinative. In the Final analysis, adetermination must be on the record as a whole whethersuch individuals engaged in a good-faith effort to secureinterim employment throughout the relevant backpay pe-riods.1.Settlement Attempts and Length of HearingPrior to the formal opening of the hearing here, I wasinformed by the parties that no settlement of this pro-ceeding appeared possible. At one point in the hearing,counsel for the General Counsel offered to waive all ex-pense claimsand to compromise the backpayclaims atapproximately 80 percent of that claimed Respondentrejected the offer and made a counteroffer that wasfound unacceptable by the General Counsel.Regardingthe 14 weeks of hearing required in thiscase,on the first day of hearing, I admonished counselfor the Respondent for engaging in an extended cross-ex-amination of a discriminatee for 4 hours or more in whatappeared to be an unnecessary delay in the progress ofthe hearing on trivial matters or items of insignificantmonetary matters. Despite my repeated efforts to movethe hearing along, Respondent's counsel insisted on itsright to explore the job search lists in detail and the dis-criminatee's testimony generallyRecognizing that Re-spondent had to carry the burden of "diminishing" back-pay, I permitted Respondent considerable leeway, notwishing to foreclose the Respondent from any legitimateinquiry even about the smallest details on insignificantexpenses. Thus the length of the hearing and the volumeand complexity of the record was due to a significantdegree to the insistence of Respondent's counsel in fullydeveloping the record regarding each discriminatee.J. InterestThe purpose in awarding a discrimmatee interest onhis backpay is twofold: to compensate him for the loss ofhismoney and to encourage more prompt compliancewith Board orders.9 Therefore, interest shall accrue, asstated by the Board in F.W. Woolworth Co.,90 NLRB289 (1950), commencing with the last day of each calen-dar quarter of the backpay period on the total amountthen due and owing. To more fully compensate discri-minatees' losses the Board" ° adopted a flexible rate of in-terestwhich is tied to the "adjusted prime interestrate""" then in effect. The interest here shall be deter-mined from the last day of each calendar quarter untilthe employer complies with the backpay order. The Re-gionalOfficewill normally work out the interest in-volved for the overall time period at thetimeof compli-ance with respect to each discriminatee, including theapplicable rate for various time periods.K. Motion for Reimbursement of Litigation Expensesand Organizational CostsThe Charging Party, by written motion at the close ofthe hearing, moved that Respondent be ordered to reim-burse the Union and the discrimmatees for litigation ex-penses, attorney's fees, organizational costs, and discri-minatees' lost wages and expenses. There is no precedentfor awarding discriminatees amounts for lost wages andexpenses for attendance at a hearing designed to hearand/or remedy their rights. Accordingly, that portion ofthe motion is denied. There remains, however, the ques-tion involving reimbursement for litigation expenses, at-torneys' fees, and organizational expenses.Mere opposition to union organization and statementsattributed to President Lundy that "we don't want aunion and we will do everything we possibly can legallyto keep one out" 12 and litigation of its case, including9 IsisPlumbing Co,138 NLRB 716 (1962)10Florida Steel Corp,231 NLRB 651 (1977),Olympic Medical Corp,250 NLRB 146 (1980)11This isslidingscale charged or paid by the Internal Revenue Serv-ice inunderpayment and overpayment of Federal taxesFlorida SteelCorp,231 NLRB at 65112Regarding the litigation before me, there is no doubt that Respond-ent is entitledto litigateeach and every aspect of the backpay claim Al-Continued 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDseeking certiorari in the original unfair labor practicecase, is no basis for awarding organizational expenses in-curred by*the Union here. Accordingly, insofar as themotion pertains to award of organizational fees, themotion is denied. Moreover, I have no basis for recom-mending the awardof attorneys' fees for otherthan liti-gation before me, although related litigation may be con-sidered as background.The standard for awarding reimbursement of attor-neys' fees is a strict one, enunciated inTiidee Products,194 NLRB 1234, 1236 (1972), and 196 NLRB 158 (1972),enfd.asmodified502 F.2d 349 (D.C. Cir. 1974), cert.denied 421 U.S. 991 (1976). Although I may question thejudgment of Respondent in litigating all these backpayissues, instead of compromising and settling them, Icannotfind on this record that litigation before me waspatently frivolous. Accordingly, the motion insofar as itseeks reimbursement for the Union for litigation expensesand attorney's fees is also denied.II.THE DISCRIMINATEESThe discriminatees will be discussed in the order oftheir appearance at the hearing. Only matters in disputewill be discussed. The backpay summary sheets for eachdiscriminateewill be set forthin section III, designatedas the appendix,in similar chronological order.1. James E. Boone. Backpay Period: August 1,1974, to June 29, 1976Periods of Employment/Unemployment8/1/74-9/5/74Unemployed9/5/74-6/28/76Quinn Wholesale Co.Personal Information:Boone is ablack male, age 27,marriedwith two children, and resident of Clinton,North Carolina, He began work at Lundy's in 1968. Hisprior employment included work as a short-order cookand he alsodid unskilled labor at CountywideSewing.Claim:As modified, $28,350,plus interest.Rebuttal:Respondent contends the backpayclaim is inerror because it fails to includeworkmen's compensationpaymentsmade toBoone; it fails to include deductionsfor insurance premiumsBoone would have had to pay atLundy forabsences;and it includes excessiveamountsfor expenses.A. Job Search.Boone searchedfor jobs from August 1,1974, to September 6, 1974, when he became employedby Quinn Wholesalesas an orderselector. I credit histestimonythat he engaged in a job search during thatperiod andthat he did notengage infurther job searchthough at various timesin this 14-weekproceeding,I admonishedcounselfor the Respondentfor what appeared to be unseemly delay in the hear-ing,myobjections were primarily on the methodbeingemployed by Re-spondent's counsels,rather than theirobjectivesUltimately,their ques-tions got to such relevant matters as availability for employment, timespent on interim employment,interim earnings,et cetera Although I mayquestion whether Respondent and his counsel's approachis cost effective,that is their determination and theirrightAsthe trial progressed, coun-sels for the Respondentproved more cooperativein expeditingthe hear-ing and cross-examination was refinedand a number of stipulations werereached on minor matters(examinationof employer logbooks,distancesbetween cities and townsinvolved inlitigationof mileageexpenses, etc )after being employed by Quinn Wholesale. I further findthat the job at Quinn Wholesale wassuitable interim em-ployment and did not require him to engage in a furtherjob search during the backpay period.B. Interim Employment and Earnings.Boone was em-ployed at Quinn Wholesale from September 6, 1974, untilJune 25, 1976. He was reinstated at Lundy's on June 29,1976.His gross backpay earnings are not in disputeexcept in the following respects. Respondent contendsthat workmen's compensation benefits paid to Boone as aresult of an injury on the job represent lost wages andunder existing law i a should be included as an offset togross backpay in the fourth quarter of 1975. The GeneralCounsel claims payment for an on-the-job injury atQuinn's, his interim employment, does not toll backpayas there is no convincing evidence that the paymentswere for wages rather than for the physical damage suf-fered. The injury, loss of a fingernail, resulted in no per-manent physical damage. In view of testimony by Fran-cisOakley, personnel manager of Quinn, that the pay-ments of $342.44 was for lost wages and the nature ofthe injury, I find the payment was for wages and consti-tutes an offset for backpay. I shall add $342 to interimearnings,which will then total $1636 for the fourth quar-ter of 1975.C. Excepted Periods.NoneD.Miscellaneous. Job Search Expenses.For the thirdquarter of 1974, the General Counsel claims $36 whileRespondent claims Boone's expenses amounted to $29.20.Respondent's contention is based on mileage betweenpoints stipulated to by the parties (R. Exh. 265) at 10cents a mile. In view of the stipulation, I find that jobsearch expenses were limited to $29.20.Travel Expenses.It is settled law that the discriminateeisentitled to travel expenses to interim employment tothe extent they exceeded his travel for his regular em-ployment. For third quarter of 1974, the General Coun-selclaims $26 in travel expenses while Respondentclaims it amountsto $47.60. I find both incorrect. UsingRespondent's figures for 17 workdays in September 1974,but using the General Counsel's mileage figures of 26-mile round trip at 10 cents a mile equals $44.20 for thirdquarter of 1974. The General Counsel's deduction for ab-sence of workin 1975ismisplaced and Respondent is en-titled to a 2-mile-a-day offset, which Boone traveledwhile at his regular employment with Lundy. Subse-quent quarters were 26 x 5 days x 13 weeks per quarterdivided by 2 (shared driving) equals $84.50 or $85 pernormal quarter.Medical Expenses.The General Counsel claims thatBoone had to pay $5.21 a week for medical coverage atQuinn while his medical expenses would have been paidfor at Lundy's. The record disclosed, however (Tr.8123), that Boone's medical premium at Quinn was $3.58a week until July 1, 1975. For the third quarter of 1974,3weeks times $3.58 equals $10.74. Thus total expensesfor third quarter of 1974 are $29.20 plus $44.20 plus$10.74 or a total of $84.14 or $84. Until July 1, 1975,medical premiums per quarter (13 weeks) were $7. After13 AmericanMfg Co,167NLRB 520 at 522-523 (1967) LUNDY PACKING CO.153July 1, 1975,premiums at Quinn were$5.21 a week andafter July 1, 1976,$5.48 a week.Itwas stipulated that payment of medical insurancepremiums at Lundy'swas contingent on being at workand on time every day during that month.Respondentcontends that because Boone was absent or late from hisinterim employment in October and November 1974, andFebruary,March,May, June,September,and October1975, and January and June 1976,he would have beenabsent from his regular employment and requests anoffset of medical premiums of approximately$41 (de-pending on earnings)for the months he was late orabsent.Respondent also points out that employmentrecords as attested to by Francis Oakley,personnel man-ager at Quinn,established that prior to July 1, 1975,medical premiums paid by Boone were 9i3.58 a week.The backpay specification used $5.21 throughout and is,therefore,in error.Regarding whether Boone's absencesatQuinn can be deemed equivalent to an absence fromLundy for purposes of disqualifying Boone for paymentof his medical insurance premium,I conclude it can. Ihave considered whether the fact that Lundy's paid themedical insurance premium for employees who were notlate or absent in a particular month constituted such anincentive that his attendance at Lundy's may have beenbetter than when he worked at Quinn Wholesale. How-ever,Boone testified(Tr. 84)that he received a bonus of35 cents an hour if he were on time and not absent atQuinn.Despite such incentive,records (R. Exhs.173(a),(b),and(c)) indicated Boone was either absent or lateduring the months contended by Respondent.BecauseBoone had similar incentives at both his regular and in-terim place of employment,I conclude that his absencesatQuinn are equivalent to absences at Lundy's and hisright to reimbursement for medical premiums will be di-minished to the extent he was absent or late at Quinn's.The expenses will be reduced in the respective quartersby deleting$82.26($41.13 each for October and Novem-ber 1974);$42.43 each for the months of February andMarch 1975;$42.43 each for the months of May, June,September,and October 1975; and $41.4:;each for themonths of January and June 1976.I agree with the Re-spondent that travel expenses for the fourth quarter of1975 were for 9 weeks(absent 4 weeks)and 12 weeks forthe second quarter of 1976.Thus,most quarters includetravel expenses plus medical premiums at Quinn less pre-miums at Lundy when applicable.Respondent further contends that an entry for vacationpay of $230 for the second quarter of 1976 is an inad-vertent error because vacation pay was never paid in thesecond quarter.Iconcur and will strike that amountfrom the second quarter of 1976 for this discriminatee.E. Backpay Entitlement:$15,150 plus interest.2.Billy Boone.Backpay Periods:August 1,1974, toJanuary 17, 1977Periods ofEmployment/Unemployment8/1/74 to 2/15/75Unemployed2/16/75 to 1/16/77Farm work for GaineyPersonal Information:Boone is a black male, 22 yearsold whose only prior employment was farm work. Hebegan work at Respondent in 1970 and had interim earn-ings in 9 of 11 quarters in the backpay period.He regis-tered with the ESC but was never referred to any jobs.Claim:As modified,$28,350 plus interest.Rebuttal:Respondent contends there were willfullosses caused by Billy Boone's failure to make a reasona-ble search for employment;secondly,thatexpensesclaimed are excessive.A. Job Search.The General Counsel notes(Br. 40) thatdiscriminatee Billy Boone's testimony,that he looked forwork with some 36 employers during the three quarters(Aug. 1974 through Mar. 1975),stands unrebutted, whilealso noting that regarding 28 other employers rebuttalevidence was submitted.Despite some discrepancies, Icredit Billy Boone that he did make a reasonable jobsearch and made scrap paper notations of his job search.Ifind that he made a reasonably diligent job search inthe period from August 1, 1974, until hired for farmwork on February 16, 1975,so as to entitle him to back-pay. Respondent's contentions to the contrary have beenexamined and are rejected.Respondent further contends,however,thatBillyBoone's employment with Gainey as a farm employeewas part-time and that he had an obligation to search forother full-time employment.In support of such claim Re-spondent points out that Boone worked only 30 weeks in1975 (out of 46) and 44 weeks in 1976 and averaged 22-1/2 hours per week in 1975 and 30 hours per week in1976.Boone credibly testified that he kept records on his jobsearch after going to work for Gainey on February 16,1975, but listed a number of employers he visited insearch of work.I find that Boone was a regular farm em-ployee of Robert Gainey from 1975 through 1977 whenBoone returned to Lundy Packing.As a farm worker, Ifind that he was a full-time employee during the season,approximatelyApril through September.While em-ployed during October through March 1976 and 1977, heworked less hours because he was needed less and ineffect became a part-time employee in the off season. Atone point,Boone testified that in the planting season heworked from sunrise to sunset. I conclude,therefore,that as a full-time employee during April-September, hehad no obligation to search for an additional job or abetter job.However, when his employment lessened inthe winter months,I conclude that it was incumbent onhim to renew his search for other or additional work. Inlight of this,I find it necessary to review in detail his jobsearch during the periods of October 1975-March 1976and the period from October 1976 until January16, 1977,hisdate of reemployment.The record indicates thatBoone sought employment at only one place, CatesPickle,in the fourth quarter of 1975,and that was some-time in October 1975. In the first quarter of 1976,he tes-tifiedcredibly about seeking employment at HamiltonBeach, Beaunit,and Southern Supply.Regarding thefinal quarter of 1976,he stated he went to Joan of Arcand Cates Pickle.Despite his partial employment during such periodswith Gainey, I find that looking for employment onlyonce or twice each in the fourth quarters of 1975 and 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1976 and approximately three timesin the first quarter of1976, constituted an inadequatejob search.I shall there-fore disqualifyBoone forbackpay for the fourthquarterof 1975 and the first and fourthquartersof 1976.B. InterimEmployment.Boone's only employment waswith Robert Gaineyas a farm laborer and his interimearningstherefromare not in dispute.IrejectedRe-spondent'scontention that Boone'semployment waspart-time and findthat he was employed fulltime duringApril-September1975 and 1976,as a regular(seasonal)full-time employee.Ihave found, however,that it wasBoone's obligationto seek full-time or additionalemploy-ment duringthe off-season,i.e.,from October throughMarch,timeswhen he either did not workat all orworked a minimalnumber of hours.C. Excepted Periods.NoneD.Miscellaneous.Job SearchExpenses.The GeneralCounsel claims jobsearch expensesof $32 for the firstquarter of 1975; $27 for the second quarter of 1975; $3for the fourth quarter of 1975, and $2 for the fourthquarter of 1976. The General Counsel conceded thatthere was little evidenceto support job searchexpensesfor the thirdquarter of1975;firstquarter of 1976;second quarterof 1976, third quarter of 1976 and 1977and asks that these expensesbe deleted.Respondent con-tends Boone'sexpenses total no morethan $24.60. Iaccept the General Counsel'sfigures,asmodified, asmost accurately reflecting expensesincurred in jobsearchingexcept for the fourth quarter of 1975-1976 thatI have tolled.E. BackpayEntitlement:$19,691 plusinterest.3.Charlie Newton. Backpay Period: August 1,1976, to January 17, 1977Periods ofEmployment/Unemployment8/1/74-4/30/755/1/75-9/30/7510/1/75-2/8/762/9/76-4/23/764/24/76-1/16/77UnemployedGoodson's FarmUnemployedQuinn Wholesale (full time)UnemployedPersonal Information:Newton is a black male, 23years old,with a wifeand onechild.He was a high-school graduate,was hiredby Lundy in 1970, andworkedas a hog stunner, i.e., killing hogswith electriccharges.Priorworkexperience included farming andsome work in a dry-cleaning establishment and at Fleet-line, a textile or sewingfirm.He had interim earnings in4 of 11 quarters in the backpay period.Claim: $32,896,as amended, plus interest.Rebuttal:Respondent claimsNewton incurred willfullosses by failing to make a reasonablesearch for employ-ment by hisunjustifiedloss of interimemployment by hisfailure to work all available hours at his interim employ-ment and byexcessive claims for expenses.I reject thecontentionthatNewton failed to workallavailablehours but do find somemerit concerningother conten-tions as notedhereafter.A. Job Search.The General Counselclaims thatNewton engaged in a diligentsearch forinterim employ-ment duringallperiods that he was not employed fulltime.ReferringtoGeneral Counsel's Exhibit 5, a jobsearch list prepared by Newton of his search for employ-ment,theGeneral Counsel urges that this reflects jobsearch visits to 19 employers and some 155 contacts overthe backpay period. The Respondent contends Newton'stestimony is not credible because it is inconsistent withthe testimony of Board Agent Yost,is inconsistent withhis own Exhibit 5, and is contradicted by testimony ofother witnesses.IcreditNewton that he kept notes of the places hesearched for employment and then compiled them intoone list.While he could not recall the chronology ordates of his job search and relied almost entirely on hisjob search list, he was able to recite specific details abouthis job search that convince me that he did make a dili-gent effort to seek interim employment at all times (withone exception) when he was not fully employed. As histestimony evolved, he corrected some of his prior testi-mony and most inconsistencies involved his recollectionof the timing of events 3 to 4 years prior to this hearing.Nor does the fact that Newton's testimony was in partinconsistentwith the notesof Yost,the Board agent,appear critical,since the places he gave to Yost wherehe searched for work were from memory.B. Interim Employment and Earnings.Newton was em-ployed at two places during the backpay period. Good-son's Farms and Quinn Wholesale.In issue here is theperiod of employment at Goodson's and whether it waspart-time or full time and whether Newton was at faultwhen he was terminated from Quinn in April 1976 afterbeing employed for 2-1/2 months.Newton's testimony,as it eventually evolved, was thathe was employed at Goodson's sometime in May 1975,and was let go after the harvest was completed sometimein September 1975. I find that this was the period of em-ployment with Goodson's Farms. The Social Securityrecords indicate income of$895 and the General Counselplaces that income as being $335 earned during 8 weeksof the second quarter of 1975 and $560 earned in thethird quarter of 1975. The Respondent contends, howev-er, that if income was a total of $895 for 21 weeks,Newton averaged only 19 to 21 hours a week dependingon whether he earned $2 an hour as Newton testified or$2.15.Newton conceded that he did not look for em-ployment while employed at Goodson's Farms.Howev-er, if he were deemed to be employed only part-time atGoodson,he had an obligation to search for other em-ployment or lose his entitlement to backpay. In thesecond quarter of 1975, he earned $335 divided by 8weeks or $42 a week. Utilizing $2 as his hourly wage, heworked approximately 21 hours per week. A higherdollar figure for his hourly wage would mean less hoursof work. Similarly, with respect to the third quarter of1975, he earned $560 divided by 13 weeks thereby earn-ing approximately $43 a week for 21-1/2 hours of work.Even assuming that on some days he worked longerhours and on others he did not work at all,I concludethat the amount of money earned over that period estab-lishes to my satisfaction that he was essentially a part-time employee In doing so,I relyon his Social Securityearnings statement and find unreliable Newton's testimo-ny that he worked 30 to 40 hours a week. As such, he LUNDY PACKING CO.was required to look for other employment. As he admit-tedly did not do so, I will toll his gross backpay forJune, July, August, and September 1975. He had jobsearched in May 1975. Implementing this, the appendixwill reflect a third reduction in gross backpay entitle-ment for the second quarter of 1975 and a complete toll-ing of backpay for the third quarter of 1975 with conse-quent effects on his backpay entitlement.Regarding Newton's terminationatQuinn Wholesale,the record is largely undisputed. Newton injured his legplaying basketball on a Sunday and on Monday hisdoctor advised him not to work until the swelling in hisleg, apparently from torn muscletissue,was reduced andto see him before returning to work. Newton askedMelvin, a coworker at Quinn, as well as a striker fromLundy, to tell his foreman that he was injured, was con-sulting a doctor, and would not be in to work. It is un-disputed that Melvin did so and Newton did not returntowork until Friday. In the interim Newton made nofurther contact with Quinn Wholesale, although he ad-mitted that the rule at work was employees must notifythe Company when they missed work and were requiredto bring a doctor's excuse when they returned to work.When he returned to work on Friday with a slip fromhis doctor, his timecard was not available and his fore-man asked him why he had quit. When Newton deniedthat he had quit, the foreman, although admitting that hehad been informed by Melvin about Newton's injury,stated there was nothing he could do for him because hehad heard nothing further and anyone absent for 3 daysormore is deemed a voluntary quit. In effect, whileNewton relayed information to the Company that he wasinjured and not able to work, he did not directly contactthe Company himself nor did he inform them thereafterwhen he would be able to return t o work. I find of littlesignificance the fact that Newton took a voluntary lie de-tector test some weeks before he was terminated. Thiswas given to other employees evidently as a deterrent totheft of company goods. The Company also learned thatNewton was a Lundy striker when lawyers for Lundyattempted to contact him at Quinn Wholesale andNewton refused to see or talk to them. However, Quinnemployed a number of Lundy strikers.Iam convinced and find that Newton's terminationwas caused by his failure to literally comply with the no-tification rule and his failure to contact the Companyfurther and inform them when he was returning to work.On the other hand, the Company appeared somewhatharsh in terminating Newton, especially after his foremanhad notice that Newton would be absent because of hisinjury.Newton was aware of the company rule andcould and should have followed up by directly contact-ing the Company himself in the days that followed. Foran individual who had spent 12-1/2 of his last 17 monthsunemployed, he failed to display any real concern overretaininghis job. By failing to do so, he contributed tothe cause of his discharge. If Newton had been com-pletely at fault for his termination, I would project hisearningsthroughout the backpay period. I conclude thathe was only partially at fault because the Company wasnotified indirectly and he hada legitimatedoctor's155excuse for not working. 14 There is no indication thatNewton willfully sought termination, and as I find he re-sumed his search for work, I shall project his earningsfor 60 days beyond his actual termination and add theappropriate amounts to his interimearningsas if he hadworked in May and June, raising hisinterim earningsbefore expenses to $1104 and resulting in reduced back-pay for the second quarter of 1976.C.Excepted Periods.The backpay specifications, asmodified, reflect Newton's unavailability for work be-cause of injury for 4 days in April 1976. The partiesagree that gross backpay was $2763. There are no otherexcepted periods.D.Miscellaneous.The backpay specifications list ex-penses of $104 each for second and third quarter of 1975and $93 and $76 for the first and second quarter of 1976.The $104 claims for second quarter consist of $40 for jobsearch expenses and $64 for additional expenses incurredin employment at Goodson's Farm. Respondent claimsthat Newton testified (Tr. 348) that he went directly towork from the picket line and that the distance fromClinton (Lundy's) to Goodson Farms was less then thecommuting distance from his home in Garland to Lundy(20miles) and therefore, he is not entitled to any ex-penses for his job. Newton did testify that he generallyleft for work from the picket line at Lundy's to Goodsonexcept during the harvest season when he was requiredto be at Goodson's at 6 a.m. Conversely, the picket lineat Lundy's was at best an intermediate stopover, enroutetohiswork at Goodson's. As 20 miles (mileage toLundy) is already being discounted from his travel ex-penses to Goodson's, I reject Respondent's further con-tention that no travel expenses are due him for the addi-tional mileagewhile employed at Goodson. Accordingly,I find theexpenseslisted above reasonable and accepta-ble.E. Backpay Entitlement:$27,528 plus interest.4. JohnnyBurgess.Backpay Period: August 1, 1974,to June 14, 1976Periods of Employment/Unemployment(dates uncertainGoodson's Farm-part-timebetween fourth qtr.work1974 and first qtr.1975.)3/26/75 to 6/14/76Sampson ProducePersonal Information:Burgess isawhitemale, 31years old, and married with two children. Limited read-ing and writing ability, ninth grade education and onlyable to partially fill out employment applications.Claim: As modified, $18,093, plus interest.Rebuttal:Respondent contends that Burgess did notsearch for suitable employment for the first 8 months ofthe backpay period; that a $500 bonus from SampsonProduce was not included as interimearnings;that earn-ings from part-time employment at Goodson's Farmswere not included as interim earnings; and thatBurgess14There was some evidence that indirect notification of absence mayhave been accepted by some foremen in the past 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshould be excluded from his backpay claim for 2 weeksinAugust 1974, because of a back injury that precludedhim from working. Some of Respondent's contentionsappear meritorious.The General Counsel concedes and provides for an ad-justment in interimearningsto reflect the $500 bonus sothat matterisnot in issue.(See first and second quarterof 1976.)A. Job Search.In issue iswhether Burgessmade a rea-sonable job search from August 1, 1974, until March 3,1975,when he became employed full time at SampsonProduce.Burgesstestified that his wife prepared a job searchlist, submitted as General Counsel's Exhibit 6, which wasprepared from written notes his wife had made when hereported to her what places he had sought employment.Burgesshad registered at the State's Employment Secu-rityOffice (ESC) when that office had opened in Clin-ton, North Carolina, and was instructed to look for workat least three places a week to fulfill minimum require-ments.Between late August 1974 and late March 1975,Burgesscontacted 11 employers a total of 81 times.Respondent attacks the job search list (G.C. Exh. 6)contending thatBurgess'testimony is inconsistent withthat of Ron Yost and Leslie Brown, the Board agentswho interviewed Burgess, and that, in effect, the job listwas not kept throughout the backpay period but was fab-ricated at a later date. It is further urged thatBurgessdid not engage in a good-faith effort to find employmentas evidenced by the fact that he recontacted many of thesame employers.IcreditBurgessthat his wife did keep notes of theplaces he sought employment and while it is possible thatthe final list may have been somewhat embellished to re-flect a higher number of employers visited, I am con-vinced thatBurgessdid engage in a reasonable effort tofind interim employment. In so doing, I note that Bur-gess was somewhat handicapped by his limited ability toread and write, that he did work part-time for Goodson'sFarms in this period, and that when he did secure full-time employment at theminimum wageatSampsonProduce, he worked 60 to 90 hours a week for a numberof months. Accordingly, I find Burgess did make reason-ably diligent efforts to find interim employment duringthis period that qualifies him for backpay and that he didnot willfully incur a loss of earnings.B. Interim Employment and Earnings.Two issues hereinclude the amount of interimearningsatGoodson'sFarms and the amendment to the backpay specificationby the General Counsel and the Charging Party to elimi-nateovertime earnings by a number of discriminatees, in-cludingBurgess,because, under existing precedent, itshould not be includedas interim earnings.(1)Goodson Farms employment. The General Counselconcedes that interimearningsin the first quarter of 1975should include $96. This sum derived as follows: 6 hoursa day times $2 an hour times 2 days a week for 4 weekstotals $96. Respondent urges interim earnings of $1248 beincluded based on $2 an hour for 6-1/2 hours a day for 3days a week for 32 weeks. Burgess could not recall whenhe started at Goodson's nor when he stopped. He didrecallhauling hay in the winter and building pepperi089houses anddoing sometobacco work in January and/orFebruary 1975. He also stated thatsometimeafter thestrike began, he was approached by Roy Gene aboutworking part-time when he was needed.It isobviouslydifficult from this record todeterminethe exact periodsof employment at Goodson because neitherBurgess norRespondent were successful in obtaining employmentrecords. It is the burden of the Respondent to seek to di-minish the backpay claimed in the backpay specifica-tions.IshallcreditBurgesswith employment for 4weeks in the fourth quarter of 1974 and 8 weeks in thefirst quarter of 1975 based on his testimony and what Ideem a fairassessmentof his employment in the absenceof specific dates and employment records. The Respond-ent has notsustaineditsburden of proof on this recordto support its claim of 32 weeks. I shall use the figure of2 days a week (an average between 1 and 3 days) at $2an hour for 6 hours a day. In thecaseof the fourth quar-ter of 1974, this resultsin interim earningsof $96. Forthe first quarter of 1975, the same formula results in in-terim earningsof $192. The specifications concerningBurgess willbe adjusted accordingly.(2)Amended complaint regarding overtimeearnings. Igrant the joint motion of the General Counsel and theCharging Party to delete from interimearnings thoseearningsderived from overtime work. Precedent isclear"' that suchearningsare not to be includedas inter-im earnings.I have reviewed the General Counsel's con-tentionsas set forth in this brief (55-56) based on em-ployment records as set forth in Respondent's Exhibit142 and am inagreement thatBurgess'interimearningsshould be adjusted as follows: second quarter of 1975-deduct $639; third quarter of 1975-deduct $1140; fourthquarter of 1975-deduct $463; first quarter of 1976-deduct $327; second quarter of 1976-deduct $387.These changes have been incorporated into the modifiedappendix of the General Counsel and are accepted ascorrect.C. Excepted Periods.The Respondent contends that 2weeks should be deducted from August 1974 (third quar-ter of 1974) becauseBurgessinjured his back in a scuffleon the picket line and was unable to work.Burgess ad-mitted that he went to a hospital and was told to stay offhis feet for a couple of days and to receive therapy treat-ments for his back. I find that he was unavailable for em-ployment for approximately 1 week and will deduct ap-proximately $237 from the third quarter of 1974 to re-flect his unavailability for employment, leaving grossbackpay at $1663.D.Miscellaneous.Expense claims for Burgess wereminimal and were waived at the hearing.E. Backpay Entitlement:$18,1425.Bryson Johnson.BackpayPeriod-. August 1,1974, to January 26, 1977Periods of Employment/Unemployment8/1/74-12/31/74Unemployed15UnitedAircraft Corp.,supra at1073-1074,Henry Colder Co,supra at LUNDY PACKING CO.1571/1/75-6/30/75Part-timefarm work-NorwoodSumner Farm7/1/75-9/30/75Unemployed10/1/75-9/30/76Sumner Farm10/1/76-12/31/76Sumner Farm1/1/77-1/25/77UnemployedPersonal Information: Johnson is a black male andprior to employment at Lundy's he had served in themilitary andhad worked at Thermopaneinspecting glass.He began work at Lundy's in April 1973 and last workedin the cut department. He registered at ESC in Decem-ber 1974 or January 1975 and returned there weekly fora time but was never referred to a job. He had interimearningsin 8 of 11 quarters in the backpay period.Claim:As modified, $29,293 plus interest. Expenseswere waived. (Tr. 616.)Rebuttal:Respondent contends that backpay figuresare in error because they fail to include reductions forlosseswillfully incurred by Johnson for his failure tomake a reasonable job search and fail to account forJohnson's willful concealment of earnings.A. Job Search.A job search list prepared by Johnsonwas admitted as General Counsel's Exhibit 7 that setforth the places and times that Johnson sought employ-ment.Johnson testified that he made notations about hisjob searches immediately after leaving the employer oron arriving home. Respondent contends that the jobsearch list was fabricated after Johnson's second inter-view with Yost in July 1978, and thathis inconsistenttestimony about the list renders his testimony not credi-ble.I credit Johnson that he kept notations of employers atwhich he had applied for jobs on separate slips of paperand inserted them in a Mead notebook. I further find thatJohnson, as he conceded on cross-examination, did notprepare a master job search list until after his first inter-view with Board Agent Ron Yost in late 1977. AlthoughI am not prepared to find that General Counsel's Exhibit7 is accurate in every respect, I do find that it substan-tially reflects Johnson's job searches and establishes thathe made a reasonably diligent effort to locate interim em-ployment. The General Counsel's brief, which summa-rizes the employer and job contacts by quarter, as re-flected by General Counsel's Exhibit 7, discloses the fol-lowing:3Q- 4Q- IQ- 2Q- 3Q- 4Q- IQ-74747575757677Employer Contacts6159812103Total Contacts8159813103I have excluded from the above summary the periodfrom October 1, 1975, until September 30, 1976, whenJohnson was employed full time and no requirement forjob search existed.I have reviewed the separate blocks of unemploymentapart from the part-time employment on the Sumnerfarm, e.g., the third and fourth quarters of 1974 as oneentity as contrasted to the part-time employment fromJanuary to June 30, 1975, and I find sufficient unrebuttedevidence to establish a reasonably diligent search effortwarranting Johnson's entitlementto backpay.B. Interim Employment and Earnings.Johnson's onlyinterim employment was at Norwood Sumner's farm andwas either full or part-time and some work at the Kingfarm.Two issues need to be resolved here. One, theamount of earnings, if any, Johnson had at the farm ofHarvey King. Second, whether Johnson's interim earn-ings should be reduced by $120 a quarter because John-son had worked approximately 20 hours a month whileemployed by Lundy, both before the strike and after re-instatement.Regarding issue one, I credit Denny King's testimonythat Bryson Johnson worked on his father's farm for 3full days and 2 half days and received pay in the amountof $109 in 1975. Although I originally rejected King'stestimony about the amount because it was attributed tohismother's examinations of her books and was not per-sonally verified by Denny King, I find that it does repre-sent the most accurate figure of earnings available to me.Moreover,my rough calculations for 3 days' workwould be 11 hours at $2 an hour times 3 days or $66 andapproximately $24 for part-time work on 2 days or atotal of $90, which roughly corroborates the $109 figurecited by King. However, as part of these earnings wasattributable to overtime work, I shall deduct $18 leaving$91 to be added to Johnson's interim earningsfor thirdquarter of 1975.Regarding issue two, it is established law that if an in-dividual hadearningsfrom a second job in addition tohis regular employment, such earnings would not becounted as interim earnings so as to reduce Respondent'sbackpay liability. i 6 I find that Johnson did in fact workapproximately 20 hours a month for Sumner while em-ployed by Respondent and that Johnson resumed suchpart-time employment after being reinstated by Respond-ent. I agree, therefore, with the contention of the Gener-alCounsel that any quarterlyearningsby Johnson shouldbe reduced by $120 a quarter. In this respect,I am ac-cepting theGeneralCounsel's backpay specificationsconcerning interim earnings except as noted previously, Iam adding $91 to interim earnings for the third quarterof 1975.C.Excepted Periods.None, exceptasRespondent'scontentions are treated under job search.D.Miscellaneous.As noted previously, expenses werewaived concerning Johnson.Respondent contends, however, that Johnson willfullyconcealed his interim earnings on King's farm (3 fulldays, 2 part-time days in 1975) and should be deniedbackpay for that period, citingM. J.McCartyMotorSalesCo.,147NLRB 605 (1964), andRobinson FreightLines,129NLRB 1040 (1960). I note, however, thatJohnson, who hesitated slightly in answering the ques-tion,was testifying in 1979 about employment of severaldays in 1975. In view of the shortness of the employmentand the 4-year period between, it is more likely that16Henry Colder Co,186 NLRB 1088, 1089 (1970),Miami Cola-ColaBottling Co,151 NLRB 1701, 1711 (1965) 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJohnson did not recall it at all and in fact denied anysuch employment. I find the evidence insufficient to con-clude that Johnson willfully attempted to conceal suchearnings.E. Backpay Entitlement:$29,202 plus interest.6. Irene Copeland.Backpay Period: August 1, 1974,to November 18, 1976Periods of Employment/Unemployment8/1/74-3/31/75Unemployed4/1/75-9/10/75Sharecropping(Ginn'sFarm)9/11/75-1/6/765/16/76Unavailable-injury5/17/76-7/22/76Little Cotton Mfg. Co.7/23/76-11/2/76Unemployed11/3/76-11/17/76Hamilton BeachPersonal Information:Copeland is a black female withlimited education and she had difficulty reading andwriting.She began work at Lundy's in 1969 and was a"gland puller."She grew up on a farm with no specialskills,except farm work.She registered with the ESCfor work and returned there a number of times to inquireabout jobs.Claim:As modified,$23,497.No expenses claimed.Rebuttal:The Respondent contends that Copeland in-curred willful loss of income by, inter alia,failing tomake a reasonable job search and quitting suitable inter-im employment;by failing to admit that she was unavail-able for employment because of injury;and by willfullyconcealing interim income. Lastly,it is contended thatbecause of absences at her interim employment, shewould have had to pay insurance premiums at Lundy'sand such payments should be deducted from gross back-pay. The Respondent contends that Copeland's testimonyand her job search list are not credible and that inconsist-encies between her testimony and job search list estab-lished that the job search list was fabricated.A. Job Search.General Counsel'sExhibit 8 was a jobsearch list prepared by Irene Copeland with the assist-ance of her nephew,Ronnie Copeland,because of Irene'sdifficulties in writing and spelling.The list was compiledfrom written scrap notes and entries on calendars main-tained by Irene Copeland.The General Counsel con-tends that Copeland,as evidenced by her testimony andexhibit,visited 25 different employers looking for workduring the course of the strike and the total number ofsearches reached 100. She did not search for jobs duringthe period she was sharecropping on James Ginn's farm(May through September 10, 1975)and an exceptedperiod in which she suffered a broken leg(September 11,1975, to January 1976 or May 1976)and was unavailablefor employment.Concerning 16 of the employers visited,Respondent offered no rebuttal evidence.Copeland cre-dibly testified that she searched for work 1 or 2 daysevery week she was out.Ifind sufficient credible evi-dence to establish that Irene Copeland did make a rea-sonably diligent search for jobs so as to qualify her forbackpay except as noted hereafter.Respondent contends,however,that her employmentas a sharecropper on Ginn's farm in 1975 was part-timework and she should have continued to look for employ-ment.Iagree.Although the number of working hoursvaried as between cultivating and harvesting squash andpeppers,Ifind it was essentially a part-time job for 5months that did require her to search for additional em-ployment as she admittedly did not search for workwhile sharecropping on Ginn's farm,I shall toll 5 monthsfrom April through August 1975. I shall eliminate thegross backpay for the second and third quarters of 1975.Because Copeland's job search list indicated she share-cropped until the second week in September when shebroke her leg and became unavailable,September is alsotolled.B. Interim Employment and Earnings.Copeland hadearnings in five of the nine quarters she was available foremployment.She worked at three places:the farm ofJames Ginn Little Cotton Mfg. Co. and Hamilton Beach.(a) Irene Copeland sharecropped on the farm of JamesGinn for two quarters in 1975 with her sister Elzato.IreneCopeland testified she sharecropped from April1975 until July or August 1975. Her job search recordindicates she worked for Ginn beginning May 12, 1975,and ending the second week in September, although italso showed no job search for April 1975,until she re-covered from a broken leg in 1976.The testimony ofGinn'swife,who referred to her records,indicated thatCopeland worked 29 days in the period of May throughJuly and that the Copelands(Irene and Elzato)earnednet income totaling $2507.80. Irene Copeland's share ofthat amounted to $1253.90. In view of my earlier conclu-sion that Copeland did not job search while at Ginn'sand my tolling April through September 1975, the earn-ings for the tolled period become irrelevant.Thus,while I credit Ginn'swife's testimony aboutearnings,supported as it was by records, and do notaccept Irene Copeland's testimony concerning her share-cropping earnings, I do not find that she willfully con-cealed earnings as the purported attempt to conceal earn-ings involved Elzato Copeland, Irene's sister. Moreover,Irene kept no records and her testimony did involveearnings some 4 years earlier.(b) Irene Copeland worked during May 18 to July 22,1976, at Little Cotton Mfg. Co. and earned$543 whileemployed there on the third shift. She terminated heremployment because her work entailed walking exten-sively on the job and, as she had previously suffered abroken leg(see extended discussion of this under except-ed periods about unavailability for employment),her legbegan to swell and cause discomfort. The record estab-lishes that her former job at Lundy'sdid not involvemuch walking although it did require standing.I acceptthe contention that her leg injury made it difficult andonerous to remain on that particular job. I find,there-fore,that her termination of employment was justifiableand does not disqualify her from a continuing backpayclaim. 1717East Texas Steel Castings Co,116 NLRB 1336, 1347(1956), enfd255 F 2d 284(5th Cir 1958),My Store,181 NLRB 321, 341(1970),Flori-da Steel Corp,234 NLRB 1089,1093 (1978), enfd 85 LC ¶ 11,073 (1978) LUNDY PACKING CO159(c)Her next employment was at Hamilton Beachwhere she worked only a short period (11/3/76 to11/17/76) before being reinstated at Respondent's onNovember 18, 1976. Her interimearningstherewere$254.C. Excepted Periods.It is undisputed that 'Irene Cope-land had a compound fracture of the leg, a nonworkinjury, and was unavailable for employment for an exten-sive period.Her injury required surgery and physicaltherapy. In dispute is the extent of such unavailabilitywith the General Counsel contending that the exceptedperiod ran from September 11, 1975, to the third week inJanuary 1976, when she allegedly began to look forwork. The Respondent claims that she was unavailablethrough May 16, 1976, until she became employed byLittleCottonMfg. Co.18 In view of her inability tohandle the Little Cotton Mfg. job because of her leginjury as late as July 1976, I find considerable merit inRespondent's contentions that her excepted periodshould be extended. I find it highly improbable thatCopeland could have worked or held a job so early aftersuffering a compound fracture. Moreover, her job searchlist (G.C. Exh. 8) indicates she did not search for workin February, March, or April 1976. In light of her seri-ous injury and the lack of any evidence that she searchedfor work in those months, I find that Copeland's except-ed period should be extended to May 1, 1976. 1 do notcredit her testimony or her list to the extent they indi-cate a job search in January 1976 or prior to May 1,1976.Accordingly, I find she was not entitled to anybackpay from September 11, 1975, until May 1, 1976,and shall revise her backpay figures. accordingly.D. Miscellaneous.There is no claim for expenses. Re-spondent contends that it is entitled to a reduction ingrossbackpay for the insurance premiums Copelandwould have had to pay at Lundy for June and July 1976.Respondent equates her absences at Little Cotton to ab-sences atLundy's. I have accepted Respondent's conten-tion when it has been shown that similar or comparableincentives existed for attendance on the interim job. Therecord (Tr. 8911-8912) does not establish any special in-centives for attendance at Little Cotton Mfg. Co. There-fore,Respondent's contention is rejected.E. Backpay entitlement:$15,470 plus interest.7.Edwards Stevens. Backpay Period: August 1,1974, to September 8, 1976.Periods of Employment/Unemployment8/01/74-4/04/75Unemployed4/05/75-7/19/75Farm work (full time)Bill Usher7/20/75-9/30/75Unemployed10/01/75-11/15/75Farm work (part-time)Steven Peterson11/16/75-12/14/75Unemployed18 In support of its contentions, Respondent contends R Exh 253(a),which represented a log of picketing activities at Lundy,had anentry onJanuary 5 through February 13, 1976, oppositeher name as"walking oncrutches," and a further entry on April 5, 1976, as "walking with a walk-mg stick " For reasons unknown, that numbered exhibitisnot present inthe exhibit file and has not been considered12/15/75-6/04/76Farm work (full time)BillUsher6/05/75-9/08/76UnemployedPersonal Information: Stevens is a black male, marriedwith two children and is a high school graduate. Hebegan work at Lundy's in November 1968. He had nospecialized skills and has done farm work in his youth.He had interim earnings for five of nine quarters that hewas eligible for backpay.Claim: As modified, $23,771 plus interest.Respondent's Rebuttal: The claim falils to account forlosseswillfully incurred because of (1) failure to make areasonable job search; (2) fails to account for exceptedperiods; (3) failure to adjust backpay for unjustified quit-tingof suitable interim employment; and (4) failure to re-flect that Stevens willfully attempted to conceal earn-ings.A. Job Search.Because I subsequently find that Ste-vens was or should have been employed full time untilDecember 5, 1975, the only issue here is whether he en-gaged in a reasonable search for employment betweenAugust 1, 1974, and April 5, 1975, and from June 5,1976,until reinstatement by Lundy on September 8,1976. (G.C. Exh. 9.) Stevens testified that he preparedhismaster job search list from notes that he had beenkeeping and that he prepared this list after meeting withBoard Agent Yost and disposed of his notesaftermakingthe list.Respondent's Exhibit 61, the notes that BoardAgent Ron Yost made at an interview with Stevens,listed only 11 different employers at which he soughtwork but did not indicate that a job search list was sub-mitted by Stevens at the interview. In addition, Stevens'testimonyon cross-examinationwas inconsistent orvague in many instances contrasted with what he testi-fied on direct. General Counsel's Exhibit 9 listed employ-ers by name but was undated concerning the supposedtime he visited such employers.Ihave examined Stevens' testimony and while therewere numerous discrepancies about the dates of hissearch, and his indicated exhibit was an obvious attemptto recreate his job search, I find Stevensdid engage in areasonable job search. He related details (e.g., contactinghis uncle and brother-in-law) about his job search thatsatisfyme that he made a reasonably diligent search foremployment. Respondent's Exhibit 61 states in part thatStevens looked for work every Monday. He also credi-bly testified that he asked for work at Cates Pickle whileworking for Usher because he needed more money andwas only receiving $2 an hour from Usher. Accordingly,Ifind that Stevens did make a reasonably diligent jobsearch during his initial period of unemployment fromAugust 1, 1974, to April 5, 1975, until he was employedfull time at Usher's farm and from June 5, 1976, until re-instated.B. Interim Employment and Earnings.Stevens workedforBillUsher doing farm work for two periods andworked for Stevens Peterson doing farm work from Oc-tober 1 until November 15, 1975, grading potatoes. Re-spondent contends that Stevens' first period of employ-ment with Usher was terminated unjustifiably by Stevenson July 19, 1975, and thatearningsStevens would have 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmade if he had not terminated employment should beprojected as interim earnings until he was rehired byUsher on December 5, 1975, and Respondent's liabilitybe reduced accordingly.Iagree.On review of therecord (Tr. 935) I find that Stevens' quitting of his em-ployment was unjustified because he was merely repri-manded for answering a personal phone call. His quittingconstitutes a willful loss of earnings. I will adjust hisbackpay accordingly and credit him with an average of$105 a week until he was rehired on December 5, 1975.During the period from October 5 to November 15,1975, he worked part-time for Peterson and earned $450.As it appears his projectedearningsforUsher wouldhave exceeded his earnings for Peterson, those figureswill be utilized in determining interim earings.Respondent further contends that Stevens' terminationabout June 4, 1976, was due to "unsatisfactory produc-tion" in accord with Usher's testimony and was, there-fore, a willful loss of earnings thereafter that should bean offset to backpay due. Stevens testified that he wasdischarged and told that he was not needed anymore andwas not given any further reason. In view of the factthat Stevens had been rehired a second time and workedfor approximately 6 months, I credit Stevens over Usherand find he was terminated for lack of work. In addition,Charging Party Exhibit 19 indicates Usher informed theBoard his termination was for lack of work.C. Excepted Periods:In issue here is whether Stevenswas out with a personal injury (gunshot wound) fromAugust 16 until September 9, 1974, as set forth in thebackpay specifications or until September 27, 1974, ascontended by Respondent. Respondent notes that its Ex-hibit 61 (notes by Board Agent Ron Yost) indicated Ste-vens was unable to work for 5 to 6 weeks and that Ste-vens testified he did not begin looking for work until theend of September 1974. I concur with Respondent's con-tention that Stevens' unavailability continued until Sep-tember 27, 1974. Implementing this, he shall receivecredit for 3 weeks' availability for work in the thirdquarter of 1974 or $747 plus sick leave of $700 and $35for holiday pay.D.Miscellaneous.The General Counsel originallyclaimed a total of $135 in expenses that was accepted byRespondent. The General Counsel now seeks to amendclaimed expenses in light of testimony developed at thehearing to claim interim employment expenses of $151for the second quarter of 1975, zero for the third quarterof 1975, $35 for the fourth quarter of 1975, $218 for thefirst quarter of 1976, and $170 for the second quarter of1976. I accept the right to amend its position i s but dis-agree with the General Counsel's figures because theyare based in part on a 6-day week and because I projectStevens'earningsthrough the third and fourth quartersof 1975. For the second quarter of 1975,using a mileagefigure of 28 miles a day times 5 days equals 140 miles per19 Because this proceeding was convened to arrive at the most equita-ble figures on backpay,Ihave permitted the General Counsel to amendhis backpay specifications to reflect overtime earnings and the expenseitems notedaboveIn so doing,I note and rejectthe General Counsel'sobjectionsto permit Respondent to amend its pleadings regarding datesof availabilityof Stevens(G C Br 75, fn.1) because its original answeradmitted itweek times 9 weeks equals $126 for the second quarterof 1975.Utilizing 13-week quarters and similar mileage, Iarrive at $182 for expenses for the thirdandfourth quar-ters of 1975 and the first quarter of 1976. Utilizing 10weeks for the second quarter of 1976, 1arrive at an ex-pense figure of $140. Those figures will be utilized in myappendix.E. Backpay Entitlement:$22,940 plus interest.8.Caldon R. Herring:Backpay Period:August 12,1974, toJanuary 21, 1977.Periods of Employment/Unemployment8/01/74-12/31/74Part-time farm work atIvory & Liston Moore andPearlie Mathews1/01/75-8/31/75Part-time farm work(Moore-Mathews)9/01/75-12/31/75Goodson Farms (part-time)1/01/76-1/19/77Goodson Farms (full time)Personal Information: Herring is a black male, 27 yearsold, divorced with three children.While employed atLundy's he did ham trimming work. He is a high schoolgraduate and can read and write to some degree.Claim: As modified, $28,691 plus interest.Rebuttal: Respondent contends that Herring had will-ful loss of earnings in that: (a) he failedto make a reason-able job search for interim employment; (b) he willfullyconcealed earnings; and (c) he had excessive amounts forexpenses. For reasons detailed hereafter, I find that Her-ring did make a reasonably diligent effortat seeking in-terim employment. Second, as later found, Herring'srecollection of events was poor and he at times testifiedagainst his best interests, primarily because of inability torecall events in their proper chronological order. I con-clude, however, that he did not willfully conceal earn-ings. I find some expenses claimed are excessive andhave reduced them where appropriate.A. Job Search.Herring credibly testified that he com-menced a job search in August 1974. After he visited anemployer, he wrote a note on scrap pieces of paper andplaced such notes in his bible, which he kept on thedashboard of the car. After meeting withBoard agentshe prepared General Counsel's Exhibit 10, which wasprepared by his mother at his direction. Both Herringand his mother testified that the job search list was pre-pared from such scrap notes with the dates he suppliedfrom memory. Herring had interim earnings from variousfarm jobs in every quarter of the backpay period. Her-ring had a poor recollection of events, was inconsistentinmany instances, and relied almost completely on hisjob search list because he had little or no independentrecollection.Nevertheless, I find Herring's testimonycredible regarding his job search as he was able to relatesignificant details of such search, and I conclude that heengaged in a reasonably diligent search for employmentthroughout the backpay period. Moreover, he was em-ployed in farm work part-time for most of the searchperiod.He was not, of course, required to search whenemployed full time at Goodson's farm from January 1,1976, until reinstated. In so concluding, I note that he LUNDY PACKING CO.161initiallyworked on at least two farms part-time andwhen ultimately employed full time at Goodson's farm,he worked some 9- and 10-hour days and that he hadearnings ineach quarter of the backpay period.B. Interim Employment and Earnings.The backpayspecifications, as modified in General Counsel's brief, listearningsfor the third and fourth quarters of 1974 as $320and $400 respectively, based on Herring's testimony thathe worked part-time for Moore and Mathews in thosequarters.There after, the compliance officer estimatedearningsof about $50 a week or $650 a quarter, repre-senting 13 weeks for the first two quarters of 1975. 1 findthese figures supported by the record and acceptable asinterim earnings and reject Respondent's contentions tothe contrary.The General Counsel further contends. that for thethird and fourth quarters of 1975 interim earnings of$775 reflect overtimeearningsand using the formula of40/60 times $775 he argues that interim earnings shouldbe reduced to $517. This is based on Herring's testimonyabout overtime work in 1975. As Respondent points out,however, the documentary evidence (record of SocialSecurity earnings,R.Exh. 4) discloses that Herringearned only $1550 for all of 1975 from Goodson's farmand that his hourly rate was either $3.25 or $3.50 anhour; $1550 divided by 17 weeks (fourth quarter of 1975plus September 1975) equals $91 a week. Yet, $3.25 times40 hours would be $130 a week. Therefore, GeneralCounsel's claim that Herring's interim earnings in 1975reflect overtime are not sustainable and are rejected.Using the $50-a-week average figure for July and August1975 is $400 plus $387 from employment at Goodsontotals interim earnings of $787 for the third quarter of1975. I further accept Respondent's contention that earn-ings for the fourth quarter of 1975 are $1163, since $1163and $387 in September 1975 total $1550, and such earn-ings are reflected by Social Security records.The General Counsel also contends that Herring'searningsof $7012 or $1753 per quarter for all of 1976 bereduced to $974 reflecting a reduction for overtime earn-ings.Using gross figures, however, it is admitted thatHerring's earnings for 1976 totaled $7016. If Herring hadworked 40 hours a week times 52 weeks times $3.25 anhour he would have earned $6760 for the year on a 40-hour week. I cannot, therefore, accept Herring's testimo-ny or the General Counsel's contention that for all of1976,Herring average 72 hours not 40 hours. Using thegross figures, namely, deducting a 40-hour average weekor $6760 from $7012 the total of earnings for 1976, re-flects that Herring and overtime earnings of approxi-mately $252 for the year. Although I recognize that Her-ringmay have worked some overtime and less than 40hours in other weeks, this cannot be determined fromHerring's testimony that reflected workdays of 9 to 11hours a day and that I find unreliable in this respect inlight of documented figures. Accordingly, I will deductthe $252 reflecting overtime pay from the interim earn-ings of the fourth quarter of 1976; $1753 minus $252leaves $1501 that I will credit as interim earnings for thatquarter.The modified specifications of the General Counsel list$30 as interim earnings for the first quarter of 1977whereas the Respondent contends it should be $405. Her-ring testified repeatedly that he worked up until a fewdays before reinstatement on January 21, 1977. Usinggross backpay figuresagain,adding $7417 (backpay for1976 and January 1977) plus $1550 for admittedearningsfor 1975 totals $8967. Yet the claimedinterim earningsfor 1975 and 1976 total $8562. The difference, $405, isthe figure urged by Respondent, which I find correct.C.Excepted Periods.Respondent contends that Her-ring's appearancein court on a domesticrelations mattermade him unavailable for employment for that day. Atone point, Herring testified that this matter was settledout of court and conceded that he had an attorney forthe proceeding. Absent more direct evidence that thematter in question occurred or interfered with his full-time employment at Goodson or that the time involvedwas more than an hour or two, I conclude it does notwarrant excluding that day from the backpay period. I,therefore, rejectRespondent's contention thatHerringwas unavailablefor employment that day.D.Miscellaneous.In issue hereis expensefor Herringfor job search (JS) and for interim employment (IE). Asmodified, claimed for Herring is:(a) Job searchexpensesof $27 (3Q '74) and $46(4Q '74)(b) 1st Q '75-$7(c) 3Q '75 through 4Q '76-$94for six quarterstotaling $564 (IE)(d) 1st Q '77-$5 (IE)Respondent contends that claimant is not entitled toany expenses for the four quarters beginning the thirdquarter of 1974 and ending the second quarter of 1975because his interim employment was closer than was em-ployment at Lundy's and job search expenses were notproven. The claim of $73 for the first two quarters, how-ever, is for job search, and the claim of $7 for the firstquarter of 1975 is undesignated and there is no claim forexpensesfor the second quarter of 1975. On review ofthe record, I find sufficient evidence to sustain the jobsearch claims of (a) and (b) above totaling $80. There isno expense claim for the second quarter of 1975.Regarding (c) above, Herring's expense claims for sixquarters, the record discloses testimony that he workedfor farms other than Goodson in July and August 1975,and Respondent's Exhibit 4 discloses earnings for Her-ring of $1550 in 1975, from Goodson's farms. In light ofthis and the inconsistent and vague testimony of the wit-ness aboutwhen he began work at Goodson, I willreduce expense claims for the third quarter of 1975 to$26 for differential travel expense to Goodson for Sep-tember 1975.Regarding the remainingfive quarters, $94isclaimed for each quarter and Respondent contends itshould be $78. The General Counsel's claim is based on a12-mile differential times 6 days a week times 13 weekstimes 10 cents a mile. I agree that 5 days is appropriatelyused becauseassuming,arguendo, the sixth day would beovertime work, such earnings would be excluded. To theextent I found overtime existed, it would be inappropri-ate to exclude overtime earnings and include overtime 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexpenses.Accordingly, I find $78 an appropriate expensefigure for five quarters, totaling $390.Regarding (d), the expense claim for the first quarterof 1977, I accept Respondent's position based on Her-ring's testimony that he worked until several days beforereturning to Lundy on January 21, 1977, and incurredexpensesof $17 based on 2.8 weeks of work, particularlyin light of my findings that he had interim earnings of$405 in January 1977.E. Backpay Entitlement:$24,730 plus interest.9.George Monk, Jr. Backpay Period: August 1,1974, to June 4, 1976Periods of Employment/Unemployment8/01/74-9/15/74Unemployed9/16/74-9/30/74Best Foods (part-time)10/01/74-6/04/76Carolina Packers Inc.Personal Information: Monk is a black male, has a wifeand one child. He started work at Lundy's in 1966. Hedid not complete high school and had no formal techni-cal training.Employment background was unskilled jobs.He had interim earnings in each quarter of the backpayperiod.Claim: As modified, $15,300 plus interest.Rebuttal:Respondent claims that the General Coun-sel's figures are in error to the extent they failed to in-clude certain interim earnings and also failed to includedeductions for insurance premiums, which Monk wouldhave had to pay at Lundy. Lastly, the backpay claimsfail to account for two excepted periods and also includeexcessive amounts for expenses.A. Job Search.Monk was employed full time from Oc-tober 1, 1974, until reinstated at Lundy's on June 4, 1976.As Monk was unemployed for approximately 6 weeks,the only issues here are whether he engagedin a reason-ably diligent job search from August 1, 1974, until em-ployed full-time on October 1, 1974, or whether he had aduty to search for other work while employed at Caroli-na Packers. The job at the Carolina Packers was compa-rable to that at Lundy's except that this pay was at alower scale. Carolina Packers was also a meat packingplant. I find that Monk's job at Carolina Packers wassuitable interim employment and that it fulfilled his obli-gation to seek and retain interim employment and that hehad no obligation to search for other employment whileemployed at Carolina Packers.B. Interim Employment and Earnings.Monk testifiedthat he worked for Dewey Hutchison's brother for 2 or3 days at approximately $2 per hour. The backpay speci-ficationdoes not show any earnings in this respect.Using 8 hours a day at $2 an hour times 3 days, I willamend the specification to include as interimearnings inthe third quarter of 1974, the sum of $48. Consistent withmy past adjustments on overtime earnings, I agree withCharging Party that George Monk's interim earnings bereduced to reflect the amounts of overtime earnings. SeeRespondent's Exhibit 104, Charging Party's brief I, p.148, and Appendix. [Omitted from publication.]C. Excepted Periods.Respondent contends that Monk'sbackpay specifications should be amended to reflect 2days that he was unavailable for work. It included 1 dayin September 1974, when he had to attend a trial on aspeeding ticket he had received. Further, that he was un-available for work 1 day in November 1975, when he at-tended his trial for driving under the influence of alco-hol.The record (Tr. 1326-1327) indicates Monk was offwork 5 hours on two occasions. His backpay will be ad-justed to show additional interim earnings of $11 for thethird quarter of 1974 and $13 for the fourth quarter of1974, rather than an excepted period. See Appendix.[Omitted from publication.]D.Miscellaneous.Respondent claims that certain ex-penses claimed by Monk are excessive and points par-ticularly to job searches to the Hercules plant in Wil-mington, North Carolina, and also to the Kelly Spring-field facility in Fayetteville, North Carolina. I agree withRespondent that the total mileage traveled in going toand from his place totals 244 miles and at 10 cents amile,Monk is only entitled to $24.40. I shall also include$51 for mileage, room, and board to Silver Spring,Maryland, and $6 for expenses at his job in Washingtonor a total of $81 for the third quarter of 1974.The backpay specification also claims expenses formileage from his home in Clinton, North Carolina, toWashington, D.C. As noted previously, Monk workedbriefly for several weeks in the Silver Spring, Marylandarea and then returned to the Clinton area because hisfamilywas there. As it was Monk's decision to seekwork in the Washington, D.C. area, some 300-400 milesaway, the expenses to and from Washington, D.C., shallbe excluded. Included, however, as proper expenses forjob search, are amounts expended in looking for workafterhe arrived in Washington, D.C., as the incomeearned there has been included as interim earnings.Regarding Monk's expenses traveling to and from hisinterim job at Carolina Packers, he testified that the firstweek he traveled back and forth from Clinton to the jobatCarolina Packers,which is located in Smithfield,North Carolina. Later, Monk traveled from Goldsburgrather than from Clinton. Later, Monk moved back toClinton and rode in a carpool from there to CarolinaPackers at Smithfield. He paid $7.50 a week for his ridefor the balance of 1974 and thereafter he paid $10 perweek.Monk is also claiming expenses for amounts he had topay to rent uniforms at Carolina Packers. Examination ofRespondent's Exhibit 104 discloses that Monk paid foruniforms in the columns entitled advances. Thus, thatdocument discloses that for each of the 13 weeks in thefirstquarter in 1975,Monk paid $1.20 for uniforms.Monk paid that same amount for the second quarter of1975 and for the first 9 weeks of the third quarter of1975.Monk elected to have more uniforms and paid$2.80 per week for the remaining 4 weeks of the thirdquarter of 1975, and the first 6 weeks of the fourth quar-ter of 1975. Thereafter he paid $2.95 per week for uni-forms until he returned to Lundy's.Monk is claiming expenses for insurance premiums hepaidwhile at Carolina Packers.Wood testified thatMonk paid approximately $5.25 a week for health insur-ance and $7.75 for cancer insurance. The amounts paidare disclosed in the Respondent's Exhibit 104. Contrary LUNDY PACKING CO.163to Respondent, the cancerinsurancewas optional and isnot claimed here. Monk is only entitled to reimburse-ment for $5.25 per week for health insurance.Respondent makes a further contention that Monk'sgross pay should be reduced by the amount he wouldhave had to pay for insurance at Lundy's. This argumentisbased on Respondent's Exhibit 105, which shows thatMonk was absent or late at Carolina Packers during Oc-tober 1974, March, April, May, June, Jully, September,October,November, and December 1975, and March,April, and May 1976. As the record does not discloseany comparable benefits for attendance at Carolina Pack-ers, IrejectRespondent's argumentthat gross backpayshould be reduced by the amount of the insurance premi-ums at Lundy.E. Backpay Entitlement:$17,027 plus interest.10.Hubert Fryar. Backpay Period: August 1, 1974,to August 27, 1976Periods of Employment/Unemployment8/01/74-8/13/74Unemployed8/14/74-3/14/75Thermopane (full-time)3/15/75-5/18/75Unemployed (on layoff)5/19/75Recalled, worked 1/2 dayThermopane5/20/75-8/27/76Part-time farm workPersonal Information: Fryar is 27 years old, married,and has three children. He lived in Clinton and hadgrown up on a farm. He had completed high school butapparently had some difficulties in both reading andwriting. He had no special or technical training and priortoworking at the Respondent did some farm work,truckdriving, and testedmixers atHamilton Beach. Heregisteredwith the ESC in Clinton, apparentlyin Janu-ary 1975, and returned there several times but was neverreferred to a job.Claim: $18,118 plusinterest.Rebuttal: Respondent contends that Fryar willfully in-curred losses in that he failed to make a reasonablesearch for employment; unjustifiably quit interim em-ployment at Thermopane; that the backpay claims fail totake into account excepted periods; and last, that exces-sive amounts are claimed for expenses. I agree for rea-sons noted hereafter that Fryar was not justified in termi-nating hisemployment at Thermopane and that Fryarwas unavailable for employment for approximately 9days during the backpay period.A. Job Search:In General Counsel's Exhibit 11 was ajob search list of employers Fryar contacted for work.Fryar testified that he recorded on a pad the names ofthe employers that he visited and the date. Fryar's girl-friend,Grace Cooper, testified that she compiled Gener-alCounsel's Exhibit 11 in his presence. She testified shecopied the list from scrap notes that Fryar had givenher. The General Counsel notes that Exhibit 11 indicatesthat Fryar contacted 28 employers in a search for workthat he had contacts with employers in all quartersexcept for the fourth quarter of 1974 when he was em-ployed full time at Thermopane. Concerning 21 employ-ers contacted by Fryar, Respondent presented no rebut-tal evidence.Respondent contends that General Counsel's Exhibit11was not properly authenticated. As Cooper preparedthe exhibit in the presence of Fryar, I find that the exhib-itwas sufficiently authenticated as it was prepared atFryar's direction. Respondent points to severalinconsist-enciesin the testimony of Fryar and his girlfriendCooper, particularly the fact that Cooper testified thatshe prepared General Counsel's Exhibit 11 from scrapnoteswhereas Fryar testified that he had a tablet inwhich he had recorded all these job searches and hadgiven it to Cooper for recopying. Respondentalso ques-tions the adequacy of Fryar's search for employment forthe period subsequent to his layoff at Thermopane, thatis,subsequent to March 15, 1975. Thereafter, until hewas reinstated, Fryar did primarily part-time farm work.Although certain discrepancies exist about the jobsearch list, I am impressed by the fact that Fryar hadearningsin each of the quarters of his backpay periodand further that within 2 weeks of the beginning of thebackpay period he had secured full-time employment atThermopane. On this record, I am convinced and findthat Fryar engaged in a reasonably diligent effort to findemployment throughout the backpay period.B. Interim Employment and Earnings:Fryar earnedincome from two sources during the backpay period.The first was an employer called Thermopane in Clin-ton, where the job was full time until he was laid off in areduction in force on March 14, 1975. He was, however,recalled aboutMay 19, 1975, and apparently workedonly half a day. According to Respondent, Fryar wasterminated for "job abandonment." Fryar testified thatworking second shift at Thermopane was causing maritaldifficulties and that he quit because of that. It is undis-puted that Fryar quit his employment at Thermopane.The only issue is whether it was a justifiablequittingmaking him entitled to backpay or whether it was un-justified and the earnings that he would have made atThermopane should be projectedas interim earnings.Fryar had initially worked some 6 months on the secondshift, and he was recalled to the same shift. Moreover,Fryar left the job abruptly without notice to any supervi-sor and without making any attempts to seek some ad-justment on his shift hours. In such circumstances, I findthat Fryar was unjustified in quitting his interim employ-ment at Thermopane and his projectedearningsat Ther-mopane will be deemed interim earnings.In sodoing, Inecessarily reject the General Counsel's contention thatFryar's second-shift work at Thermopane was onerousand constituted a justifiable reason for leaving this inter-im employer. There remains for resolution how farFryar'searningsshould be projected at Thermopane.Bass,Thermopane's director of personnel, testified thatMcLamb was a comparable employee to Fryar andwould have had comparableearnings.McLamb earned$997 for the second quarter of 1975 and $1394 for thethird quarter of 1975 and additionalearnings in subse-quent quarters. I will limit the projectedearnings to 4-1/3 months, i.e., through the third quarter of 1975, andutilize $997 and $1394 as interimearningsfor the secondquarter of 1975 and the third quarter of 1975 as urged byRespondent. I will not project such earnings further be- 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause it was established that Fryar's employment atLundy's was on the first or day shift. Absent his abruptquitting without notice and/or lack of attempts to get ashift change, I might have found his leaving justifiable asnot suitable interim employment because it was not a dayshift comparable to that at Lundy's. I note that backpayspecifications indicated that Fryar earned $1296 for thefirst quarter of 1975,and Ifind the estimates of compara-ble earningsmade by McLamb of $997 for the secondquarter and $1394 for the third quarter of 1975 to be areasonable projection of earnings under the circum-stances.Although Fryar was only successful in obtaining thepart-time farm work, I find that he did engagein a rea-sonable search for employment.Ialso find that estimates of interim earnings for thefourth quarter of 1975 to the second quarter of 1976appear to be a reasonable approximation of his earningsduring that period in the absence of more definiterecords or more explicit testimony.C. Excepted Periods.Respondent contends that Fryarwas unavailable for employment for 7 days due to incar-cerationin jailand for three court appearances involvinga separation with his wife and two child support charges.The General Counsel claims there was no showing ofany interference with any schedule work and thereforeno basis for an excepted period. I conclude that Fryarwas unavailable for work from 4 to 5 days during hisperiod in jail and shall deduct 1 week's wages ($203)from the total due him.Respondent further urges that due to a hemorrhoidcondition Fryar was unavailable for another 15 to 20days. Fryar did testify thatat one timehe was in bed 3to 4 days as the result of his condition. Although Fryaradmitted to subsequent flareups, I do not read the testi-mony as establishing that Fryarwas againconfined tobed or unable to work. I shall therefore deduct four-fifths of a week's salary or $162. As the record does notestablish the specific quarters in which he wasunavail-able, Ishall deduct the two sums, $203 plus $162, total-ing $365 for a 9-day period of unavailability from thegrand total due him.D.Miscellaneous.Respondentclaims there was noproof of expenses for job search or for interim employ-ment.The General Counsel submits that the expenseclaim asmodified,amountingto $242 for the entire back-pay period are reasonable approximations of expenses in-curred.My modification of Fryar's interim earnings forthe second and third quarters of 1975, by projecting hisearningsat Thermopane, results in the elimination of $93in expenses for those two quarters. The remaining ex-penses claimed for the four quarters running from thefourth quarter of 1975 through the fourth quarter of 1976amount to $149. In light of Fryar's testimony and exhibit,I agreethat these represent reasonable approximations ofexpenses incurred.E. Backpay Entitlement:$16,431 plus interest.11. Jesse C. Melvin. Backpay Period: August 1,1974, to November 29, 1976.Periods of Employment/Unemployment8/01/74-9/09/74Unemployed9/10/74-11/28/76Quinn WholesalePersonal Information: Melvin is a black male, married,with two children. He had a high school education buthad no other technical or mechanical training. He beganwork at Lundy's in 1970. His prior experience was farmwork and a laborer's job at a plastering firm.Claim: As modified, $21,281 plus interest.Rebuttal: Respondent contends the backpayclaim failsto account for willful losses when Melvin removed him-self from the labor market and fails to account for allMelvin's interimearnings.It isfurther urged that Melvinshould pay for insurance premiums at Lundy's becauseof his absences from his interim employment, and there-fore the claim includes excessive amounts for expenses.A.Job Search.Melvin credibly testified that hesearched for work at some 12 employers until he washired at Quinn Wholesale on September 10, 1974, wherehe specifically requested and accepted a night job. Re-spondent contends that Melvin limited himself to a nightjob and should be denied backpay until September 10,1974, because he removed himself from comparable (i.e.,daytime) employment. The record does not establish thathe only looked for night work and Respondent's conten-tion isrejected.At Quinn Wholesale, Melvin was an"order selector" and was making $3.65 an hour when heleft there to return to Lundy's on November 29, 1976. Ifind that Melvin's employment at Quinn wassuitable in-terim employment and he had no further obligation tosearch for different work after September 10, 1974.B. Interim Employment and Earnings:Melvin's earn-ingsand date of employment at Quinn Wholesale are notindispute.Melvin admitted that he worked about 1month at Honeycutt'sgas stationduring the backpayperiod and that such earnings, approximately $80, shouldbe included as additionalinterim earnings.At one pointMelvin stated he did not remember whether hewas alsoworking full time at another job. He also testified that heusually worked in the evenings or for a couple of hourson Saturday at the gas station. The General Counsel'sclaim that Melvin also worked at this gas station whileemployed at Lundy's is not supported by the record.Charging Party claims that if the employment was in ad-dition to his employment at Quinn's it is earnings fromother than full-time employment and not deductible asinterimearnings.The record appears to establish this wasadditionalearningsover and above his regular full-timeinterim employment at Quinn. The burden of proof of di-minishing backpayclaimsison the Respondent. Thisrecord is in conflict and does not establish by a prepon-derance of the evidence that these particular earningsshould be deemed interim earnings and an offset againstgross backpay. Accordingly, I shall disregard the $80 inearnings.The General Counsel and Charging Party contend thatMelvin'sunrebutted testimony established that heworked approximately 50 hours a week at hisinterim LUNDY PACKING CO.165employment compared to 40 hours at Lundy's and thatonly four-fifths of his earnings should be utilized as inter-im earnings.Melvin credibly testified that he worked 8to 12 hours a day, 5 days a week. I agree that his interimearnings should be reduced so as not to reflect earningsfrom overtime work. His adjusted interim earnings(before expenses) become $968 for the fourth quarter of1974, $1045 for the first quarter of 1975, $1348 for thesecond quarter of 1975, $1634 for third quarter of 1975,$1452 for the fourth quarter of 1975, $1254 for the firstquarter of 1976, $1519 for the second quarter of 1976,$1587 for the third quarter of 1976, and $853 for thefourth quarter of 1976.C. Excepted Periods:Respondent reiterates its argumenthere that Melvin limited his job search to night workthereby removing himself from the labor market for theperiod from August 1 to September 10, 1974. The recorddoes not support the contention that Melvin limited him-self to night employment at some 12 employers to whichhe applied. Accordingly, I find no excepted periods forMelvin.D.Miscellaneous:Regarding expenses for interim em-ployment at Quinn Wholesale, there is no dispute. Re-spondent urges, however, that monthly insurance premi-ums (life and medical) at Lundy's are properly paid byMelvin and should be deducted from gross backpay be-cause of Melvin's absences from his interim employment.As discussed previously, absences or tardiness in anymonth while employed at Lundy's meant that employeeshad to pay their own insurance premiums. The recordestablishes that QuinnWholesale also paid an incentiveto employees who were not absent or tardy, amountingto a 35-cent hourly bonus (or $2.80) a day, or approxi-mately $61.60 for 22 working days a month. According-ly, in view of the comparable incentives for attendance Iagree with Respondent that the cost of premiums formonths in which Melvin was absent or late at his interimemployment be equated to absences from Lundy's andpremiums should be deducted from gross backpay.20 Re-spondent's Exhibit 171 establishes that Melvin was absentor late during October, November, and December 1974,May and June 1975, and March and October 1976, and Iwill deduct those premiums from expenses for the appro-priate quarters.However, concerning claimed absencesfor October and December 1975, I find the entries con-flicting and not in accord with the explanation of sym-bols on the absence/late record. 'There were multiple en-tries such as AB that appeared to conflict. Second, theform had two explanations and when C is used it is un-clearwhich explanation is being; used. Lastly, the fore-man who made the double entries did not appear or ex-plain such double entries. Accoidingly, i[ find unpersua-sive and of little evidentiary value the double entries forOctober and December 1975, for purpose of ascertainingabsences, and I shall not deduct premiums for thosemonths.Respondent's Exhibits 259 and 260 show the amountof monthly premiums for the backpay period and rangefrom a low of $30.04 in October 1974, to a high of20 As medical expenses are generally treated as expenses, I shall deductpremiums from expenses or from the total backpay due that quarter$41.43 after November 1, 1975. Accordingly,deductionsfor insurancewill be madefrom expenses for Melvin asfollows: $112.30 for the fourth quarter of 1974, $82.26for thesecond quarterof 1975, $41.43 for thefirst quar-ter of 1976, and $41.43 for the fourth quarter of 1976.E. BackpayEntitlement:$20,634 plusinterest.12.Brady Waters.Backpay Period:August 1, 1974,to January21, 1977Periods ofEmployment/Unemployed8/01/74-6/26/756/27/75-8/22/758/23/75-9/23/759/24/75-2/17/762/18/76-1/14/771/15/77-1/21/77UnemployedPart-time work (Wilson)UnemployedK.R. Edwards Tobacco Co.Quinn WholesaleUnemployedPersonal Information:Waters is a black male, marriedwith three children, and 29 years old at the time of thestrike.He had interimearningsin 7 of the 11 quarters inhis backpay period. Educated through the ninth grade,he had difficulties reading and writing. He was broughtup on a farm and had no special mechanical or tradeskills.He bagan work for Lundy's in 1971.Claim: As modified, $26,299 plus interest.Rebuttal:Respondentclaimserror contending thatWaters failed to make a reasonable job search for interimemployment; that Waters failed to acceptsuitable interimemployment and that Waters' absence in October andDecember 1976 from his interim employment (QuinnWholesale) made Waters liable for 2 monthsinsurancepremiums. Last,it is claimedthat hisexpenseswere ex-cessive for the fourth quarter of 1975 and first quarter of1976.A. Job Search.In issue iswhether Watersmade a rea-sonable search for employment from August 1, 1974,until September 24, 1975, when he was employed by Ed-wards Tobacco. General Counsel's Exhibit 12 was acompilation of employers at which Waters allegedlysought work. Apart from his job search list, which wascompiled by his wife in his presence, his recollectionabout his Job search was poor, compounded no doubt bythe intervening years the General Counsel contends thatWaters visited some 48 different employers during thisperiod and that Respondent failed to adduce any rebuttalevidence about 36 of such employers. Respondent con-tends that his poor recollection supports their contentionthat the job search list was a fabrication. The job searchlistalso notes the mileage to such place. Despite somediscrepancies, I am satisfied that Waters' testimony wascredible and that he made a reasonably diligent searchfor employment from August 1974 to September 1975.B. Interim Employment and Earnings.There is no dis-pute on the actualearningsmade by Waters while em-ployed at Edwards Tobacco. In dispute is whetherWaters could have worked more for Daniel Wilson onwhose farm he lived, for whom he worked part-timeJune through August 1975 and whether he could haveworked more hours for Edwards Tobacco while em-ployed there. Lastly, Respondent contends that Waterslefthis employment at Quinn Wholesale a week early 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbefore returning to Respondent and would have earnedan additional$147 asinterim earningsor, alternatively,that it was an excepted period for which he is not enti-tled to any backpay.I creditWilson's wife's testimony that Brady Waterswas asked to work during June 1975 and could haveworked 80 hours during the last 2 weeks in June in lieuof the 26 hours he did work. Therefore, I will add $108to his interimearnings(54 hourstimes$2 an hour) forthe second quarter of 1975. Similarly, I find that Waterscould have worked an additional 149 hours in the thirdquarter of 1975 and I shall add $298 to his interim earn-ings for such period.Further, I credit the testimony of Bill Daughtry, per-sonnel managerof Edwards Tobacco, that all employeesof the company could have worked 40 hours each weekfrom September 24 to December 5, 1975; 30 hours aweek between December 3 and 17, 1975; 30 hours be-tween January 1 and May 28, 1976. Thus, Respondentcontendsand Iagree that Waters willfully lost 65 hoursin the fourth quarter of 1975 and 80 hours in the firstquarter of 1976. Therefore, I shall add $161 to his inter-im earningsfor the fourth quarter of 1975 and $206 forthe first quarter of 1976, which reduces his backpay enti-tlement accordingly.Waters admitted that he quit his interim employmenton January 14, 1977, in preparation for his return towork at Lundy's on January 21, 1977, and that he prob-ably took the week off. Because he voluntarily quit hisinterim employment, wages of $147 that he would haveearned for that week will be added to his interim earn-ings.The General Counsel claims $24 a quarter should bededucted from Waters'earningsat the Wilson farm be-cause he worked 3 to 4 hours a month even when hewas employed at Lundy's prior to the strike. Waters' tes-timony was credible and I agree that $24 a quartershould be deducted from his interim earnings for thesecond quarter of 1975 and third quarter's of 1975.C.Excepted Periods.I rejected Respondent's conten-tion thatWaters did not make a reasonably diligentsearchfor employment from August 1, 1974, until Sep-tember 24, 1975. Further, Waters' early termination ofhis employment at Quinn Wholesale the week before hereturned to work was treated as a willful loss of earn-ings,not complete removal from the labor market. Ac-cordingly, I find no excepted periods concerning BradyWaters.D.Miscellaneous.Respondent claims that Waters' ex-penses areexcessive for the fourth quarter of 1975 andthe first quarter of 1976. On his worksheet appendix, theGeneral Counsel claims $429 and $315, although his briefalso indicates$338 and $231 for the fourth quarter of1975, and the first quarter of 1976, respectively. Re-spondentclaims expenses are limitedto $363 ($6.60 perday times 55 days) and $235 for the first quarter of 1976($145 at Edwards and $90 at Quinn Wholesale). I findRespondent's figures and rationale correct and willmodify expenses for those two quarters.I accept Respondent's further contention that Waters'absences from Quinn Wholesale in October and Decem-ber 1976 make him liable for payment ofhis insurancepremiums at Lundy's as there were comparable attend-ance incentives at Quinn Wholesale, as I have found pre-viously. I shall deduct $82.86 or $83 ($41.43 per month)from his expenses for the fourth quarter of 1976.E. Backpay Entitlement:$24,891 plus interest.13.William Morrisey. Backpay Period: August 1,1974, to December 6, 1976Periods of Employment/Unemployment8/1/74-12/31/74Unemployed1/1/75-12/06/76Part-time farming (self-employed)Personal Information:WilliamMorrisey is a blackmale with an eighth grade education who reads andwrites very little.He was 38 years old, married, withtwo children.Expenses claims for job search werewaived for Morrisey. His prior work experience includedfarming his 8-acre tract of land and construction labor.Claim: As modified, $27,254 plus interest.Rebuttal: Respondent contends the backpay claims failto include reductions for losses willfully incurred byMorrisey as the result of his failure to make a reasonablesearch for employment.A. Job Search.William Morrisey found no interim em-ployment and ended up as a self-employed farmer withearnings of approximately $400 a quarter for the eightquarters of 1975-1976. The only major issue concerningthis discriminatee involves the validity and reasonable-ness of Morrisey's job search. General Counsel's Exhibit14 is a list of employers where he searched for employ-ment.WilliamMorrisey, who was recuperating from aheart attack that occurred subsequent to his reinstate-ment, testified that he wrote on scrap pieces of paper orenvelopes the employers and the dates and mileage in-volved in his job searches. He admitted that he could notread and he wrote only slightly, primarily by copying al-ready written names or material. At the request of Re-spondent's counsel, he copied the words "property of theUnited States Government" in about 7 minutes. He cre-dibly testified that he looked for work each week andthat his wife copied the job search list from his notesthat he placed on the bedroom dresser. Morrisey was adifficult and poor witness. At times he failed to respondto questions and when he did respond after the questionwas repeated several times, he did not remember. He re-membered only a couple of the employers where hesought employment. There was little doubt that hismemory was poor and it is unclear whether the heartattack had impaired his mental facilities or whether hismental capabilities were inherently limited. Carrie Morn-sey testified that she prepared Exhibit 14 from notes ofher husband and confirmed that her husband did notread and write very well. She credibly testified that herhusband searched for work every week.Respondent points out that Morrisey allegedly visitedfive employers a total of 16 times and yet these employ-ers had no record of job applications in their logbooks. Itis further urged that Morrisey's inability to recall manyof the names of the employers or the details is proof thatthe job search list was fabricated. However, Morrisey LUNDY PACKING CO.167was unable to fill out written applications for employ-ment by himself and oral inquiries for employment wereusually not recorded by employers.Thus, lack of evi-dence in the logbooks does not necessarily establish thatMorrisey did not make an oral inquiry about employ-ment.It can well be argued that filling out applicationswhen no hiring is being done or planned would be awaste of time.Regarding Morrisey's poor memory, thisdoes not in these circumstances reflect on his credibilityin view of his heart attack and apparent limited mentalcapacity.With respect to most discriminatees,the failure to findany interim employment except self-employment on hisfarm over a 29-month period would be a significantfactor in determining whether a reasonably diligent jobsearch was made.Lacking any significant skills, and forall practical purposes unable to read or write,obviouslyMorrisey would not make a very good candidate for em-ployment and he would probably rank low in any com-petition for existing jobs. As Lundy had employed himdespite these limitations,Morrisey's failure to find inter-im employment does not relieve Lundy of its backpay li-ability.On review of the record and exhibits,I am convincedthat despite his lack of success,WilliamMorrisey didmake reasonably diligent efforts to locate interim em-ployment and I so find.B. Interim Employment and Earnings.Morrisey was aself-employed farmer on his 8-acre farm and had incomeof approximately$400 a quarter beginning with the firstquarter of 1975 and continuing until he was reinstated onDecember 6, 1976.His interim earnings on the farm arenot in dispute.C.Excepted Periods.None,other than Respondent'scontention that lack of job search precludes Morriseyfrom any backpay.D. Miscellaneous.Expenses were waived.E. Backpay Entitlement:$27,254 plus interest.14.Harry L.Melvin. Backpay Period:August 1,1974, toJanuary25, 1977Periods of Employment/Unemployment8/01/74-9/15/74Unemployed9/16/74-9/16/74Carolina Packers (6-1/2hours)9/17/74-6/19/75Unemployed6/20/75-4/20/76Gore Manufacturing4/21/76-1/25/77UnemployedPersonal Information:Melvin is a black male, 20 yearsold and married.He was a high school graduate but hadno technical or college training and began working forRespondent in 1972.He had interim earnings in 6 of 11quarters in the backpay period.Claim:As modified, $30,417 plus interest.Rebuttal:Respondent contends Melvin failed to searchfor interim employment and had willfully incurred losseswhen he quit or was discharged from Carolina PackersandGoreManufacturing.Further it is claimed thatMelvin would have had to pay insurance premiums atLundy's because of his absences from his interim em-ployment.A. Job Search.For reasons noted hereafter,the onlyissue here is whether Melvin made a reasonably diligenteffort to find work in the period from August 1, 1974,untilJune 20,1975.Melvin testified thatwhen hesearched for interim employment,he wrote down thenames of employers contacted and that this job searchlist, introduced as General Counsel Exhibit 13, was pre-pared for him by his girlfriend,Connie Cannon, some-time in 1977.His original notes,which he had put onscraps of paper and kept in his wallet,were allegedly de-stroyed when his brother's house,atwhich he was stay-ing, burned down. His girlfriend prepared the list at Mel-vin's direction based on his recollection of the places hehad searched for work.On cross-examination he wasunable to specify dates but did relate certain details ofhis job search.Melvin also testified that he lost his trailerand his car was "repossessed"during the strike,presum-ably due to his lack of income to make his payments.Respondent contends that Melvin's testimony is un-trustworthy and his job search list should be discredited.In support of that contention,Respondent notes thatHarry Melvin's job search notes, which he claimed weredestroyed by a fire at his brother's house,cannot be truebecause the fire occurred on February 10, 1979, appar-ently after Harry Melvin had moved to an apartmentaround August 1978,according to Melvin's own testimo-ny.Moreover,Melvin also testified that he first sawGeneral Counsel Exhibit 13, which his girlfriend pre-pared at his direction,in 1977.Harry Melvin was unresponsive to certain questions,had a tendency to mention extraneous information in hisresponses,at times was prone to exaggeration, and wasobviously confused on the chronology of events.Never-theless, I am convinced on the record as a whole that hedid engage in a search for interim employment at leastup until he became employed at Gore Manufacturing onJune 20,1975. In so finding,I conclude that he did makenotations after he visited employers in his job searchesbut that such notes were lost or mislaid and that GeneralCounsel Exhibit 13 was an attempt to list at least some ofthe places he had visited.Ido not credit his testimonythat his notes were destroyed by a fire.I have also takeninto consideration the fact that he visited the ESC atClinton,North Carolina,regularly,including some fourtimes throughout his backpay period.(See C.P. Exh. 1.)He also found work at Carolina Packers on September16, 1974. In effect,I conclude that he did engage in areasonably diligent job search from August 1, 1974, untilJune 20,1975, so as to entitle him to backpay.I find itunnecessary to consider whether he engaged in a jobsearch after June 20,1975, in view of my determinationhereafter that he willfully incurred losses when he wasdischarged from Gore Manufacturing on April 20, 1976,for absenteeism and poor work.B. Interim Employment and Earnings.It is undisputedthatMelvin was employed by Carolina Packers on Sep-tember 16, 1974,for a 6-1/2-hour period until he quit al-legedly because of unsafe conditions.He worked on thekillfloor in the slaughtering department and he testifiedcredibly that he slipped on the bloody floor and acciden-tally stabbed a fellow worker in the back of his leg with 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhis knife. There is no dispute that the incident happenedand the only issue is whether Melvin was justified inquitting his employment and did or did not incur a will-ful loss of earnings.When asked why he quit,Melvincredibly testified"because of the working conditions;you could get hurt real quick out there;itwas unsafe tome." (Tr.2244.)Respondent contends working condi-tions were the same as at Lundy's but that contention isunsupported in this record.Ifind that in the circum-stances related,Melvin had reason to fear the workingconditions,particularly in the slaughtering department.First,Melvin worked in the cut department at Lundy's.Second,the circumstances related at Carolina Packerswere arguably unsafe and Melvin was in the best positionto judge that from prior work experience at Lundy's. Anemployee is not required to work in an unsafe environ-ment at his interim employment.Ifind,therefore, thatMelvin was justified in quitting his employment at Caro-lina Packers,and, by doing so, did not willfully incur aloss of earnings.Melvin began work at Gore Manufacturing on June20, 1975, and was discharged on April 20,1976. I do notcreditMelvin that he was discharged because two attor-neys for Respondent visited him at Gore and askedwhether he would settle his case with Respondent for asum of money.Gore credibly testified that Melvin start-ed off doing a good job but thereafter had problems withabsenteeism and lateness. On March 16, 1976, Melvin re-ceived a written warning (R. Exh.150),which he signedstating that it was a final warning and would be dis-missed if his conduct so warranted.The warning con-cerned not being cooperative with his supervisor andalso stated that he would not follow instructions and hada bad attitude.Respondent'sExhibits 149, 151, and 152also support the conclusion that Melvin was dischargedfor poor work and absenteeism.As Gore testified that hecould have continued to work had he remained a satis-factory employee,Melvin'searnings shall be projectedfrom his discharge date until he was reinstated atLundy's.Gary Aircraft Corp.,211NLRB 554 (1975),enfd.90 LRRM 2890(1975).At the rate of $2.65 perhour,Melvin would have earned$106 a week.I acceptRespondent's calculations that had he continued his em-ployment,Melvin would have earned the sums of $1081or a total of$1290 for the second quarter of 1976, $1378for the third and fourth quarters of 1976, and$382 forthe first quarter of 1977. His interim earnings for suchquarterswillbe adjusted accordingly with resultantchanges in backpay due.C. Excepted Periods.Ifind no excepted periods andreject Respondent's contention that Melvin was not enti-tled to any backpay when not employed.D. Miscellaneous.Expense claims were waived.E. Backpay Entitlement:$26,198 plus interest.15.Nathan J. Banks. Backpay Period:August 1,1974, to January 26, 1977Periods of Employment/Unemployed8/74-9/74Unemployed9/74-10/74Shields, Inc.11/74-12/74Unemployed12/74-6/75Marus Marble & Title Co.7/75-11/75Sheris Co.11/75-1/28/76Kirkland Plastering Co.2/76-4/76Ellis Jones Tile Co.5/76-1/77Action Tile Co.Personal Information:Banks is a black male, 26 yearsold,married,and had not graduated from high school.He had no special skills.He had worked on a farm andin a hospital emergency room.He had interim earningsin each of the backpay quarters and worked for sevendifferent employers.Claim:As modified,$23,784 plus interest.Rebuttal:Respondent contends that the backpay fig-ures failed to account for losses incurred by Banks byvirtue of his being discharged from interim employment,failed to consider excepted periods,failed to chargeBanks for insurance premiums because of absences fromhis interim employment,and that his expense claims areexcessive.A. Job Search: (G.C.Exh.16)No issue as Respondentdoes not claim Banks failed to search for interim employ-ment.B.InterimEmployment and Earnings.In issue iswhether Banks worked all available hours while em-ployed by C.W. Kirkland from November 17, 1975,until January 28,1976, and further whether the job, ter-minated or he quit or was terminated for absenteeism.Respondent'sExhibit 107 shows that Banks worked only262 hours out of an alleged 440 available hours. C. W.Kirkland was located in Kingston, North Carolina, some47 miles from Banks'home.Banks credibly testified thathe left Kirkland when the job ended.Reen Carlisle, pay-roll clerk for Kirkland,testified she was told by Tucker,company superintendent, that Banks was terminated be-cause he refused to work regularly.Reen Carlisle admit-ted that she did not learn the reason for Banks' termina-tion from Tucker until 2 years after the discharge. Hewas paid $3 an hour with no fringe benefits.Moreover,Charging Party's Exhibit 13, a reply by that employer toBoard Agent Yost's inquiry,stated that Banks left of hisown accord.In view of the conflict between the exhibitsand the work record established by Banks during thebackpay period,IcreditBanks' version that the jobended.In view of Banks'record for obtaining jobs and keep-ing employed,Ifind no basis for concluding that he re-fused to work other available hours.Ialso note thatBanks was employed by Ellis Jones Tile Co. in February1976, shortly after the Kirkland job ended.Moreover,Banks had to travel 94 miles a day to a job paying $3 anhour.Accordingly,Ifind a willful loss of earnings in-volved in Banks' employment at Kirkland because I findhe did not turn down proffered work nor did he quit hisinterim employment.C.Excepted Periods.None.Respondent's contentionthat if Banks' job at C.W. Kirkland is found unsuitable,he is not entitled to backpay,is rejected,because I findKirkland was suitable employment.D.Miscellaneous.In issue is whether Banks'expensesfor the third quarter of 1974 are $104 as originally al-leged or $70 as now contended by Respondent. In his LUNDY PACKING CO.169modified claim,set forth in the appendix to GeneralCounsel's brief to me concerning Banks' the expensesclaimed were$40.As the modified expense claim is $40,less than that contended by Respondent, I shall acceptthe $40 figure.Respondentalso contends that becauseBankswasabsent fromhis employment at C. W. Kirkland in No-vemberand December 1975 and January 1976 he shouldbe required to pay his insurance premiums at Lundy's,which should be deducted from gross backpay under thetheory previously discussed with prior discriminatees.Absent evidence of a comparable monetary incentive forattendanceand promptness at Kirkland, the interim em-ployer, Respondent's contention is rejected. Moreover, Inote that Banks received no fringe benefits at Kirkland.E. Backpay Entitlement:$22,925 plus interest.16.Elzata Copeland. Backpay Period, August 1,1974, to June 14, 1976Periods ofEmployment/Unemployment8/01/74-5/23/755/24/75-7/19/75UnemployedJamesGinn's farm (part-time)7/20/75-5/04/76Unemployed5/05/76-6/13/76Little Cotton Mfg. Co.Personal Information:Copeland is a black female, 35years old, and unmarried. She started work at Lundy's in1968. She had a seventh grade education and had diffi-culty in spelling and writing. She helped her father insharecroppingwhile growing up. She had no specialskills.She had interimearningsof $200-$300 per quarterin three to eight quarters in her backpay period derivedfrom sharecropping.Claim: As modified, $22,972 plus interest.Rebuttal:Respondent urges that Copeland's backpaybe diminished because she incurred willful losses by fail-ing to make reasonable searches for employment andthat, even if her testimony is credited, it does not show areasonablesearch for employment. It is further urgedthat she refused interim employmentatGinn's farm andasked Ginn's wife not to cooperate with anyone trying todetermine her earnings at Ginn's and grossly understatedher income from sharecropping there. Respondent urgesthat Copeland be denied backpay altogether because ofher failure to make a reasonable job search and/or forher attempt to deliberately conceal her earnings.A. Job Search.(Job search hst-G.C. Exh.18) ElzataCopeland's sister, Linda Copeland, testified that she pre-pared the job search list admitted as General Counsel'sExhibit 18. It was allegedly prepared from slips of paper,i.e.,notes taken by Elzata and her notations on a calen-dar or calendars that were then transferred to one list.Elzata admittedly did not job search from April throughAugust 1975 because she was working on the Ginn farm.Again, the exhibit indicates that Elzata did not look forwork in April 1976 because she was working at LittleCottonMfg. Co. However, I credit the testimony ofLouiseMcMillan, former personnel director of LittleCotton, supported by Respondent's Exhibit 218, the em-ployment application of Copeland dated May 5, 1976,thatElzata beganwork there on May 5, 1976. Conse-quently, for April 1976, there is no evidence of either jobsearch or employment.The General Counsel, in summary form, contends thatif the job search list and her supporting testimony iscredited. Elzata Copeland had 112 visits to 25 employersin six quarters (excluding the second and third quartersof 1975 when she worked the Ginn farm) and Respond-ent submitted no evidence to dispute 67 visits to 16 em-ployers.Respondent points to various discrepancies be-tween Copeland's job search list and her testimony andbetween records of certain employers who retainedrecords of job applicants and her testimony. As an exam-ple,Copeland's job search list indicates that she lookedfor employment at Futorian in September and November1974,January September, and December 1975, andMarch1976.Records of Futorian disclosed only onewritten application from Copeland and that was datedMay 6, 1976. On that application Copeland had respond-ed "No" to a question of whether she had ever appliedto Futorian before, according to the testimony of McMil-lanwhom I credit. Despite discrepancies between herjob search list and portions of her testimony, I credit hertestimony that she searched for jobs approximately twicea week.Although I am convinced that she did look for em-ployment approximately twice a week, there were cer-tainmonths when she admittedly did not search for em-ployment. Copeland's job search list shows and she ad-nutted that she did not search for employment fromApril through August 1975, when she was employed ontheGinn's farm. On review of Ginn's initial testimony,bolstered by her records of when the Copelands didwork, I find that Elzata Copeland worked very little onthe Ginn farm in April and May 1975. Records indicateshe may have worked 6 to 10 days in May on the Ginnfarm and few if any days in April 1975. While I am cog-nizant of Board precedent2 r that minor lapses in jobsearch do not require a tolling of backpay if, overall, theindividualhas engagedina reasonably diligent jobsearch, I believe this is distinquishable and requires atolling of gross backpay for 5 months, namely, April,May, June, July, and August 1975, because sharecrop-ping was apart-time endeavor. I find that working hourswhile sharecropping were usually no more than 4 to 5hours a day. She was, therefore, required to look for ad-ditionalemployment.Records of employment at theGinn farm do not indicate any work performed duringAugust 1975. In view of my conclusion, here, I find itunnecessary to determinewhether she could haveworked in tobacco for Ginn during August 1975. Simi-larly, I note that for April 1976 Copeland's job searchrecords indicated she was working at Little Cotton Mfg.Co. while her employment application and employmentwere dated from May 5, 1976. Accordingly, in view ofher admitted failure to job hunt in April 1976, 1 will tollor deduct one-third of her grossearningsfor the secondquarter of 1976.21CornwellCo, 171 NLRB 342 at 343-344 (1968),My Store,181NLRB 321 at 333-334 (1970),Gary Aircraft Corp,211 NLRB 554, 557(1974) 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn implementing the above,I shall delete the secondquarter of 1975 gross earnings of $2621 entirely leavingzero back wages due for that quarter.For the third quar-ter of 1975,gross backpay was$2829 of which two-thirds is$1886. Deducting$1886 from $2829 leaves a bal-ance of $943 as gross backpay with the remaining figuresadjusted accordingly.With respect to tolling April 1976, the gross backpayfor the second quarter of 1976 was$2357of which one-third is $786.Deducting$786 from $2357 leaves a bal-ance of $1571 as gross backpay with the remaining fig-ures adjusted accordingly.In sum,with respect to job search,Ihave creditedElzata Copeland that she did look regularly for employ-ment except for April through August 1975,and April1976, until she was reinstated at Lundy'son June 14,1976.B. Interim Employment and Earnings.Copeland's inter-im employment was for approximately 5 months on theGinn farm from April to August 1975 and for approxi-In regard to expenses,the backpay specifications setforth claims of $55,$65, and $90,respectively,for thesecond and third quarters of 1975 and the second quarterof 1976.In view of the tolling of gross backpay for thesecond quarter of 1975,and two-thirds of the third quar-ter of 1975,those expenses are now irrelevant. I doacceptRespondent'sfigures establishing that her ex-penses for the second quarter of 1976 amounted to $55while working at Little Cotton.That expenses figure willbe incorporated in the backpay specifications.E. Backpay Entitlement:$17,244 plus interest.17.Diana Wilson.Backpay Period:August 1, 1974,to January31, 1977Periods of Employment/Unemployment8/01/74-8/24/758/25/75-3/16/763/16/76-9/17/76mately 5 weeks at Little Cotton Mfg. Co.,from May 5,9/18/76-10/31/761976, until June 13,1976.Concerning employment on11/01/76-11/30/76the Ginn farm,Respondent contends and exhibits submit-12/01/76-1/31/77ted by the Respondent(R. Exh.114) establish that theCopelands made a total of $2507.80 and Elzata's sharewas $1253.90,which I shall divide equally between thesecond and third quarters of 1975 for backpay purposesthat comes to $627 as interim earnings for each of thosequarters.However,in view of my earlier ruling tollingthe backpay for the second quarter of 1975,the interimearnings for that quarter are irrelevant.C. Excepted Periods.As previously discussed,becauseof her admitted failure to job search,Ihave in effecttolledApril through August 1975 and April 1976, fromthe backpay period.There are no other excepted periods.D. Miscellaneous.Respondent contends that Copelanddeliberately concealed part of her earnings from share-cropping on the Ginn farm.She estimated to the Boardagent and in testimony that her total earnings from shar-ecropping were approximately$458 and the records andexhibits of Respondent established that in fact her sharewas $1253.90.Respondent urges that in view of Ginn'stestimony,which I credit,thatCopeland asked her notto divulge any information about her earnings to anyone,that she was deliberately engaged in concealing her earn-ings and such subversion of the Board's processes shoulddisqualify her from all backpay.Although her attemptsin this regard are not to be condoned,in view of the factthat she admitted the place of employment and the cor-rect figures were otherwise obtainable,Ido not believedisqualification from backpay is warranted.InH. J.McCarthy Motor Sales Co.,147 NLRB 605 at 606 (1964),a discriminatee was vague and evasive concerning earn-ings.As a result it was impossible for the administrativelaw judge to ascertain any interim earnings figure andthe Board upheld his denial of backpay to that individ-ual.This case is distinguishable on its face as the casehere amounts in effect to an understatement of earnings.InMcCarthy,supra,the actual earnings could not be as-certained at all because of the witness' evasiveness aboutinterim earnings.UnemployedErwin Mills(full time)Fleetline of Salemburg (fulltime)UnemployedMarrali'sPizza(part-time)UnemployedPersonal Information:Wilson is a black female, a highschool graduate,22 years of age, married with one child.She had no technical training but had training as aweaver and a sewing machine operator. She began workat Lundy's in November 1973. She had interim employ-ment in 6 of the 11 quarters of the backpay period.Claim:As modified,$23,612 plus interest.Rebuttal:Respondent contends backpay should be re-duced to reflect:failure to make a reasonable job search;failure to account for losses for quitting of suitable inter-im employment;failure to include deductions for insur-ance premiums at Lundy's;failure to account for Wil-son'swithdrawal from the labor market in late 1976;lastly, that the expenses claimed are excessive.A. Job Search.Wilson's job search list was GeneralCounsel'sExhibit 19. In issue is whether she made a rea-sonably diligent job search when not fully employed,namely,from August 1, 1974, to August 24,1975, andfrom September 18, 1976, until reinstatement at Lundy'son January 31, 1977.Concerning the first period,the General Counsel con-tends that for the third and fourth quarters of 1974 andthe first quarter of 1975,Wilson visited 58 employers atotal of 72 times in search for a job. Concerning thesecond quarter of 1975, it is further noted that Wilsonregistered with ESC sometime in January 1975, and thatonce or twice a week thereafter she visited retail storesinClinton,Fayetteville,and Dunn and manufacturingplants in Clinton and Fayetteville looking for work (seeR. Exh.56-2).In opposition,Respondent points out certain discrep-ancies in Wilson's job search list including, inter alia, thatthe notes job searches in the first week of July 1974, al-though Wilson continued to work until July 11, 1974. Inaddition,her list was altered and had discrepancies con-cerning the weeks in August,September,and Octoberthat are allegedly indicative that the list was not com-piled as the job search was made. Finally, the job search LUNDY PACKING COlistonly showed job searches through the first week ofJanuary 1975.Despite certain discrepancies,after review of therecord, I find thatshe did engage in a reasonably diligentsearch for employment in the period from August 1,1974, until she was employed at Erwin Mills on August25,1975.Although she did not recall all her jobsearches,she was able to relate sufficient details to con-vince me that she had regularly engaged in a job search.Concerning the second period, from September 18,1976, to January 31, 1977, I find no evidence of, nor wasWilson able to recall,any places she searched for em-ployment after being forced by personal problems toleave her part-time employment at Marrali's in Clinton,in late November.The record includes no definite datesforWilson's employment there,but it was estimated sheworked there for 1 month in November 1976. Absentany evidence of job search thereafter, I shall toll themonths of December 1976, and January 1977, from thebackpay claim and shall adjust the figures accordingly. Ireject,however,Respondent'sfurther contention thatNovember 1976 be also tolled because of lack of jobsearch sinceWilson'semployment in November was 5hours a day and 7 hours on weekends.Whether deemedfull-or part-time employment,she wasonly employedthere a short time.Accordingly, from the fourth quarter of 1976,I shalldeduct $663 from the gross backpay earnings of $1990(one-third of $1990), leaving gross backpay earnings of$1327Gross backpay for the first quarter of 1977 isstated as$1166, which Ishall change to zero reflectingfailure to job search for January 1977.B. Interim Employment and Earnings.Wilson workedwith three employers during the backpay period,namely,Erwin Mills,Fleetline,and Marrali'sPizza.In issue iswhether her earnings at Erwin Mills should be projectedthrough the remainder of her backpay period as Re-spondent contends,because she voluntarily quit employ-ment.Wilson worked the 3 to 11 p.m. shift at ErwinMills as compared to the first shift at Lundy's, whichcreated problems for her in getting a baby sitter.Second,Erwin Mills was further from her home than her newemployment at Fleetline.Third,she immediately beganemployment at Fleetline without any lapse of time fromher employment at Erwin Mills, although her wageswere less.Wilson also credibly testified that she leftErwin Mills because of a breathing problem with thelint,although there was some evidence that she quit togo to school at Sampson Technical Institute.However,she did not go to school and was immediately employedat Fleetline. Thus,even apart from the proffered reasonsfor her quitting,I find she was justified in seeking otheremployment involving a day shift,the same shift sheworked at Lundy's. Second, she did not have to work 6days a week as at Erwin Mills'. Last,working a day shiftmade it easier in finding a babysitter.Therefore, I rejectRespondent's contentions and find that her voluntary ter-mination of employment at Erwin Mills was justifiableunder the circumstances.Concerning Wilson's subsequent voluntary terminationof employment at Fleetline due to the lack of a babysit-ter, the backpay specifications except or loll the period171of approximately 6 weeks after her voluntary quit untilshe again became employed.The dates are set forthunder paragraphC. here.The General Counsel contendsand I agree that sinceWilson worked 6 days a week at Erwin Mills as com-pared to 5 days a week at Lundy's, the money accruingas the result of overtime work should not be counted asinterim earnings.Thus,theGeneral Counsel proposesthat instead of $350 for earnings in the third quarter of1975, the correctedinterim earningsare $292; $2351earningsfor the fourth quarter of 1975 should be correct-ed to $1959;that $2166 earnings for the first quarter of1976 should be corrected to $1914.I agree and will uti-lize the corrected figures for the above-named quarters.The Respondent contends and I agree that the evi-dence establishes thatWilson took a leave of absence of2 days in December 1975, to care for her ill son. Ac-cordingly,the sum of$91 shall be deducted from thetotal back wages due for the fourth quarter of 1975.C. Excepted Periods.September 17, 1976, to November1, 1976, in accordance with the backpay specifications.D.Miscellaneous.There are two matters in issue here:The expense claims in maintaining interim employmentand whether insurance premiums paid by Lundy's shouldbe paid for by the discriminatee because of absencesfrom her interim employment.The specifications claim expenses as follows:$25 forthe third quarter of 1975; $65 for the fourth quarter of1975; $60 for the first quarter of 1976; $91 for the secondquarter of 1976; $77 for the third quarter of 1976; and$40 for the fourth quarter of 1976.Respondent contendsthat the General Counsel waived expenses less than $50 aquarter and that Wilson incurred actual expenses of only$27 for the third quarter of 1975; $65 for the fourth quar-ter of 1975;$55 for the first quarter of 1976. Respondentfurther notes that when Wilson was employed at Fleet-line in Salemburg,she was 7 miles from her home as op-posed to 10 miles to Lundy'sfromMarch 16, 1976,through September17, 1976,and that Wilson incurredno additional expense and is entitled to no reimbursementwhile employed there for the second and third quartersof 1976.Respondent's arguments are well-founded. I donot find,however,that the claim of $25 for the thirdquarter of 1975 was waived as the waiver was prospec-tive in nature(Tr. 2901).Iaccept Respondent's figuresthatWilson incurred costs of $5 a week while employedatErwin Mills and for the fourth quarter of 1975, in-curred travel expenses of $65($5 times 13 weeks) and$55 for the first quarter of 1976(11weeks times $5). Ialso accept Respondent's argument that Wilson is enti-tled to no reimbursement while employed at Fleetline be-cause that was closer to her home at Roseboro than wasLundy's,and her move to Roseboro was prompted bypersonal reasons.Therefore,I disallow any claims for ex-penses for the second and third quarters of 1976. Forsimilar reasons, I findWilson not entitled to any reim-bursement for expenses to her temporary job at Marra-li's,which was located at Clinton as was Lundy's andwhich involved the fourth quarter of 1976.Respondent also urges that insurance premiums be de-ducted from gross backpay due to Wilson's absences at 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDher interim employment. As stated elsewhere that argu-ment has been rejected and is rejected here because ithas not been shown that similar attendance and on-timeincentives existed at the interim employment.E. Backpay Entitlement:$21,459 plus interest.18.Weldon Raynor. Backpay Period: August 1,1974, to November 29, 1976Periods ofEmployment/Unemployment8/01/74-4/23/754/24/75-6/27/756/28/75-3/21/763/22/76-11/25/7611/25/76-11/29/76UnemployedCarolina PackersUnemployedLittle Cotton Mfg. Co.UnemployedPersonal Information: Raynor is a black male, 23 yearsold and married with one child. He was a high schoolgraduate.He had no special skills and began work forLundy's in 1970. He was employed on the first shift,trimminghog jaws. He had interim employment for 5 of10 quarters of his backpay period. Prior work experiencewas farm work and at a grocery store.Claim: As modified, $25,922 plus interest.Rebuttal: Respondent contends backpay should be di-minished because Raynor failed to make a reasonablesearch for interim employment; that Raynor unjustifiablyquit interim employment; and last, that excessive ex-penses are claimed.A. Job Search.Raynor registered for work with theESC in Clinton and returned there 5 to 10 times seekingemployment. Raynor kept no records of his job search.He testified he searched for work at a number of places,at least 12 of whom he called visiting on numerous occa-sions.He did secure work at two places, Carolina Pack-ers on April 24 through June 27, 1975, and Little CottonMfg. Co. from March 22 to November 25, 1976, whenhe quit to return to work at Lundy's.Hissearch effortswere primarily oral inquiries but he did complete writtenapplications at Thermopane and Sampson Produce. Hevisitedmost of the employers twice and to certain em-ployers he made additional inquiries. He secured his firstinterim employment at Carolina Packers and workedthere approximately 2 months before quitting because oflack of transportation.I find that in the first interim period, i.e., from August1, 1974, until he secured employment at Carolina Packerson April 24, 1975, he did engage in a reasonably diligentjob search that qualified him for backpay.In regard to the period from June 28, 1975, throughMarch 21,1976, afterterminating his employment atCarolina Packers, Raynor testified that he made job in-quiries, repeated in many instances, at Hamilton Beach,Firestone, Beaunits,Quinn Wholesale,Rohm and Haas,Countrywide Sewing, Southern Supply, and Joan ofArc, plus others, Finally, despite being unable to recallmany events 4 and 5 years previously, Raynor testifiedcredibly that he searched for jobs "two and three timesevery week when I wasn't working." (Tr. 2868.) On therecord as a whole, I find that Raynor engaged in a rea-sonably diligent effort to find work during this secondperiod until he obtained employment at Little CottonMfg. Co. (also known as Roseboro Spinning) on March22, 1976.B. Interim Employment and Earnings.Raynor workedat two places during the backpay period, namely, Caroli-na Packers and Little Cotton Mfg. Co. Respondent con-tends that Raynor was unjustified in quitting his employ-ment at Carolina Packers about June 27, 1975, and thathis earnings should be projected to diminish the backpay.Raynor testified that Carolina Packers was 37 miles fromhis home and that, after he left his carpool after the first2weeks of employment, he drove himself the next 6weeks.When he drove, he left home at 4 a.m., arrivingabout 5 a.m. After the transmission of his car brokedown and he was unable to get it repaired or replaced,he was forced to quit his job. Respondent contends thatthere is no evidence that Raynor could not have re-turned to his original carpool. The test is, however,whether his employment would have been interrupted atLundy's because of transportation problems. I think notin view of the distance as contrasted with his approxi-mate 3-miletrip to Lundy's. In effect, I find that hewould have had no transportation problem if he had con-tinued employment at Lundy's in view of the short dis-tance to Lundy's I find that Raynor was forced by cir-cumstances beyond his control to give up employment atCarolina Packers. Thus, his quitting of his employmentwas justifiable under the circumstances, provided, how-ever, that he did, in fact, resume his search for other in-terim employment. I find no basis for concluding thatRaynor willfully incurred a loss of earnings. As notedpreviously, I am convinced that Raynor was diligent insearchingfor employment.His second place of employment was Little CottonMfg. Co. where he began work on March 22, 1976,working a shift beginning at midnight from Tuesdaythrough Saturday. His earnings are not in issue but heterminated his employment there on Thursday, Novem-ber 25, 1976, to return to work at Lundy's. Respondentcontends, correctly I find, that he could have workedtwo additional days, Friday and Saturday, before return-ing towork at Lundy's on November 29, 1975. There-fore, 2 days of additional wages shall be added to his in-terim earnings at Little Cotton. Utilizing the third quar-ter of 1976, I divided his net interim earnings of $1692by 13 weeks to get $130 a week, divided by 5 (days) is$26 a day. I shall add $52 to hisinterim earningsfor thatquarter.C. Excepted Periods.None in view of my rejection ofRespondent's contention that Raynor did not engage in areasonable job search.D.Miscellaneous.As modified, the backpay specifica-tion claimed $258 as expenses for the second quarter of1975, while Respondent (responding to the original claimof $348) claims it should be $286. Respondent has failedto offset the original mileage of 6 miles roundtrip toLundy's.Consequently, I find the General Counsel'slesser claim of $258 correct. The General Counsel claims(asmodified) that expenses were as follows: $33-firstquarter of 1976; $79-second quarter of 1976; $86-thirdquarter of 1976; $53-fourth quarter of 1976. Respondent,responding to the original backpay specifications, claims LUNDY PACKING COthat they should be: $11-first quarter of 1976; $128-second quarter of 1976; $132-third quarter of 1976;$66-fourth quarter of 1976. Except for the first quarterof 1976, in which the General Counsel seeks $33 as com-pared to Respondent's acceptance of an $11 figure (asamended at the hearing), the General Counsel's claimsare now less than that urged by the Respondent. I findtheGeneral Counsel's figures correct ($33) concerningthe first quarter of 1976 and adopt his claimed figures forother quarters as being more correct and, in any event,less than that urged by the Respondent.I reject, absentee evidence of comparable monetary in-centives at interim employment to encourage attendanceand promptness, Respondent's contention that insurancepremiums at Lundy's should be deducted from grossbackpay because of Raynor's absences or tardiness fromhis interim employment.E. Backpay Entitlement:$25,679 plus interest.19.Aliene M. Raynor. Backpay Period: August 1,1974, to December 6, 1976Periods of Employment/Unemployment8/01/74-6/04/75Self-employed (Babysittingand sewing part-time)6/05/75-8/17/75Wilson Packing (seasonal)8/18/75-9/15/75Farm work (full time) Inlaws9/16/75-9/24/76Southeastern Sewing9/25/76-12/06/76UnemployedPersonal Information: Raynor is a black female, 26years old, married with one child. She began work atLundy's in 1970 and worked first shift. Her work experi-ences prior to Lundy's were sewing and farm work. Sheregistered for employment at the ESC. She had interimearnings in9 of 10 quarters in her backpay period.Claim: As modified, $24,981plus interest.Rebuttal: Respondent contends the backpay figures areincorrect because they fail to consider willfullosses in-curred due to lack of a reasonable job search they fail todeduct forinsurance premiumsand they fail to deductfor excepted periods.A. Job Search.In issue iswhether Raynor made a rea-sonable search for employmentduring timesshe was notemployed full time, namely, from August 1, 1974, toJune 4, 1975; a second time period, June 5 to August 17,1975,when she was allegedly employed part-time atWilson Packing; and a third time period from September25 to December 6, 1976, after voluntarilyquitting em-ployment at Southeastern Sewing.In regardto the period from August 1, 1974, until heremployment at Wilson Packing on June 6, 1975, she wasself-employed as a babysitter and doing sewing. She testi-fied credibly that her schedule prior to going to work atWilson Packing would be to "get up early in the morn-ing, and travel from place to place and ask about jobs,you know, early in the morning and try to be back tothe [picket] line at maybe 10:00 o'clock or 11: o'clock;and then maybe I would walk from 11:00 o'clock until1:00 or 2:00 o'clock; and then sometimes would go homeand start sewing." (Tr. 2949.) She seemed forthright andappeared to testify to the best of her recollection about173events, and, when uncertain or she did not recall, she sostated. I am convinced and find that she engaged in areasonable search for employment while engaged in part-time sewing and babysitting for this period.Raynor conceded that she did not look for other workwhile employed at Wilson Packing from June 5 toAugust 17, 1975. (Tr. 3016.) She made boxes at WilsonPacking and her hours varied with the processing of thecrop and worked from 35 to 40 hours but rarely over 40hours.LindaWilson testified thatRaynor normallyworked a 40-hour week. In essence Raynor was doingseasonal work, working whatever hours they needed her,and when no more work was available on a given day,employees were laid off. I conclude that since Raynorwas subject to working differing hourly periods on a sea-sonal crop, she was working essentially full time that 2-month period and was not required to search for anotherjob.Respondent contends that inasmuch as Raynor testifiedthat she did not search for work after leaving Southeast-ern on September 24, 1976, her backpay should be termi-natedor alternatively her earnings at Southeasternshould be projected until her reemployment by Lundy's.Iagree and for the reasons set forth in the discussionunder interim employment, I find that Respondent'sbackpay liability terminates as to Raynor on September24, 1976.B. Interim Employment and Earnings.Raynor receivedincome from four sources during her backpay period. Inaddition to her period of self-employment, she worked atWilson Packing for approximately 2 months in 1975;worked full time for some relatives on their farm for 1month thereafter; finally she worked approximately 1year full time (except for a layoff in the first quarter of1976) for Southeastern Sewing.Respondent contends that Raynor voluntarily quit heremployment from Wilson Packing citing the testimony ofLinda Wilson to that effect. Raynor credibly testified onrebuttal that she worked until she was told there was nomore work. Moreover, General Counsel's Exhibit 48contains a response fromWilson Packing regardingRaynor's employment stating that the work ended. Ac-cordingly, I reject Respondent's contention that Raynorwillfully incurred any wage loss and find that she leftWilson when the seasonal work ended.Respondent contends that the backpay specificationsare in error in the following respects. Concerning thefirstquarter of 1976, no interimearningsare listed, yetRespondent's Exhibits 136 and 138 establish that Raynorhad interim earnings at Southeastern in the amount of$604. I agree. Concerning the third quarter of 1976, Re-spondent claims that interim earnings should be $1234not the $1084 listed by the General Counsel, pointingagain toitsExhibit 136. Further, Raynor did not workthe last week in September 1976. Respondent argues thatbackpay should be terminated completely as of the dateshe voluntarily left Southeastern, namely, September 24,1976, or her income should be projected. As Raynorconceded she did not search for employment after de-parting Southeastern, I shall toll or terminate backpay li-abilityasof that date. In implementing this, I shall 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdeduct $207 from the gross backpay for the third quarterof 1976, which I obtained by dividing $2690 by 13(weeks),leaving anadjusted gross backpay figure of$2483 with the remaining figures adjusted accordingly. Iagree thatinterimearnings for the third quarter of 1976are $1234. For the fourth quarter of 1976, prior to herreturn to Lundy's, for which Raynor was admittedly notavailable, I am tolling all backpay.C. Excepted Periods.As discussed previously and dis-posed of, the period from September 24, 1976, untilRaynor's reinstatement at Lundy, on December 6, 1976,will be treated as an excepted period since she voluntari-ly left her employment and did not search for anotherjob.D.Miscellaneous.Expense claims were waived. Re-spondent notes that Raynor was absent from her job atSoutheastern on March 22, 1976, and requests that thecost of insurance premiums at Lundy's for March 1976,be borne by the discriminatee in light of her absencefrom her interim employment. There was no evidence es-tablishing that attendance incentives at Southeasternwere comparable to those at Lundy's. Accordingly, Re-spondent's position is rejected.E. Backpay Entitlement:$21,475 plus interest.20. Elwood Raynor. Backpay Period: August 1,1974, to November 12, 19768/01/74-10/16/75Self-employed-Mechanicwork (part-time)10/17/75-9/25/76Little Cotton Mfg. Co.9/26/76-11/12/76Mechanic work (part-time)Personal Information- Elwood Raynor is a black male,32 years old, married with five children. He began workat Lundy's in 1969, and at the time of the strike was per-forming work as a belly skinner. His prior work experi-ence included working as a short-order cook, farm work,and laborer at a Dr. Pepper bottling plant.He alsoworked as an auto mechanic, although he had no special-ized training in this field. He had interimearnings in allquarters of his backpay period. He had registered at theESC.Claim: As modified, $21,000 plus interest.Rebuttal:Respondent contends that the amountclaimed for backpay is in error because Raynor: failed tomake a reasonable search for employment unjustifiablyquit interim employment at Little Cotton had excessiveamounts ofexpensesand would have had to pay insur-ance premiumsin view of his temporary discharge fromhis interim employment. Last, Respondent contends hewould have been discharged from Lundy's about July23, 1976.A. Job Search.Raynor had no written record of a jobsearch and testified solely from memory. AlthoughRaynor could recall some specific events that occurredduring his job search his recollection was poor on whenhe made such searches. Respondent's Exhibit 11 was adocument he prepared from memory when interviewedby a Board agent of the number of places he wentsearching for a job. The General Counselurges thatbased on his testimony and Exhibit 11, Elwood Raynorsought work at 14 different employers up until his em-ployment at Little Cotton on October 17, 1975, andagain afterhis leaving employment at Little Cotton onSeptember 25, 1976. Respondent contends that Raynor'stestimony about his job searches is not credible, citingcertain discrepancies, including Raynor's changes in tes-timony, and that, in any event, even if his testimony iscredited, it would show his job search wasnot reasona-ble.Ihave examined Raynor's testimony and most of hisequivocation was based on inability to recall when andhow many times he did visita certainemployer in searchof a job. Since he was testifying in 1979, about eventsoccurring in 1974-1975 and 1976, his inability to recalldates is no reflection on his credibility. Based on his de-meanor, I find that Raynor attempted to recall events astruthfully as he could and I credit him. Regarding theextent of his job search,Inote,for example (Tr. 3170,3214), that Raynor indicated in testimony I find crediblethat the places he stated he visited in discussions withBoard agents and in the hearing did not necessarily in-clude all the places that he went job searching. More-over, Raynor was working part-time as an automechanicand making approximately $55 a week and when he fi-nally took employment at Little Cotton in October 1975,he accepted a third shift (or midnight shift) and workedat that job for some 11 months. In addition, I find thatthe requirement for job searchis lesswhen employedpart-time than when unemployed. All these factors per-suade me that Raynor did not willfully incur a loss ofearningsand that he didengage ina reasonable jobsearch during the period from August 1, 1974, to Octo-ber 16, 1976, when he gained full-time employment. Inview of my subsequent findings under interim employ-ment,I find it unnecessary to determine whether Raynorengaged ina reasonable job search at other times.B. Interim Employment and Earnings.Raynor testifiedhe earned approximately $55 a week while self-employedas an auto mechanic part-time during all times exceptwhen he worked full time at Little Cotton Mfg. Co. Re-spondent contends that the specifications do not includethe correct amounts of interimearningsfrom his self-em-ployment as a mechanic for the third quarter of 1974, thefourth quarter of 1974 and the first three quarters of 1975and urgingthat the correctamountsare third quarter of1974-$473 (8.6 weeks times $55); and $715 for subse-quent quarters ($55 times 13 weeks), namely, the fourthquarter of 1974 and the first three quarters of 1975. Iagree andshall adjust those figures accordingly.For the fourth quarter of 1975, Respondent contendshis interim earnings should include 2.3 weeks times $55or $126 plus the $1046 at Little Cotton, totaling $1172. Iagree with Respondent and shall adjust the specificationsaccordingly.Respondent contends that Raynor unjustifiably quit hisjob as Little Cotton on September 25, 1976. Raynor ad-mitted quitting his job and said the main reason was hedeveloped a rash, apparently from the lint dust, but alsooffered otherreasons,namely, the distance (17 miles)from his home and the fact that his working the nightshiftdisturbed and disrupted his family life. AlthoughRaynor sought treatment from a doctor, he was advised LUNDY PACKING COthe rash was probably from something he ate. He wasnot advised by a doctor to quit his present employment.As to distance, 17 miles is not an unreasonable distanceto commute for employment. He later sought employ-ment 20 miles from his home. As he worked there forapproximately 11months prior to quitting, I do notcredit his claim of family "disruption"as a basisfor quit-ting.In these circumstances, I find Raynor's quitting ofhis interim employment at Little Cotton was unjustifiedand shall projecthis earningsas if he had remained em-ployed at Little Cotton until the date he was reinstatedatLundy's. Implementing this, Raynor's interim earningsfor the third quarter of 1976 amounted to $1379 dividedby 12 weeks (less 1 week inSeptember 1976) or approxi-mately $115 a week. Thus, for the third quarter of 1976,his interim earningsshall be stated as $1494 ($1379 plus115).The fourth quarter of 1976 (until November 12,1976) is approximately 6 weeks times 115, which equals$690 that I shall utilizeas interimearnings for that quar-ter.Respondent also contends that because Raynor wasdischarged temporarily for takingtimeoff from LittleCotton after being denied permission, he would havebeen terminated had he been still employed at Lundy'sand argues,therefore, that its backpay liability ends as ofJuly 23, 1976. Apart from the speculative nature of thiscontention, I note that Raynor had been employed atLundy's since 1969, that he was employed on the nightshiftatLittleCotton that necessitated him workingFriday night or part of a weekend, an event whichwould not have occurred at Lundy's because he workeddays and normally worked a 40-hour week. Last, as tothe speculative aspect, despite testimony of Clarence Ke-phart that an individual would have been discharged fortaking timeoff after being denied permission to do so,there is no way of knowing whether either Raynor orLundy would have taken the same positions about his ab-sence.In sum,Respondent's contention is rejected be-cause the factual circumstances do not posit an exactanalogy and the contention is very speculative at best.C.ExceptedPeriods.Respondent's contention thatRaynor would have been discharged on July 23, 1976,was previously rejected.D. Miscellaneous.In issue areclaimed expenses for in-terim employment and whether Respondent is entitled toan offset for insurancepremiumspaid by Lundy's be-cause of Raynor's absences from interim employment.The General Counsel contends and the credited testi-mony of Raynor supports that he purchased $800 ofautomotive equipment in pursuing his part-time interimemployment as a self-employed auto mechanic and thatthis amount should be offset as expenses, $133 for the sixquarters he was self-employed. I agree that this shouldoffset hisinterim earningsbut it does pose a problem re-spectingthe fourth quarter of 1976, in which I substitut-ed his higher projectedearningsat Little Cotton in lieuof $55 a week from his automotive work. I shall leaveintact the $113 for expenses for all six quarters since suchexpenseswere incurred and since any alternative ap-proach would simply mean dividing the $800 among fivequarters with no change in the ultimate figures.175Respondent objects to alleged expenses of $30 for thethird quarter of 1974, $65 for the fourth quarter of 1975,and $65 for the first three quarters of 1975 in the originalspecifications.Theseclaimshave been subsequentlydropped and claims of $133 for each quarter for pur-chase of equipment substituted. In view of my accept-ance of the $133 figure above, thisissueis resolved.Respondentagain raisesits claim that because Raynorwas absent once in January 1976, and once in September1976, from his interim employment at Little Cotton, theinsurance premiums at Lundy's would not have beenpaid and Respondent is entitled to a reduction in theamount of backpay due. Consistent with my prior rul-ings,absent a showing of comparable monetary incen-tives for attendance at Little Cotton, Respondent's con-tention is rejected.E. Backpay Entitlement.$19,657 plus interest.21.Mary Raynor. Backpay: August 1, 1974, to June25, 1976Periods of Employment/Unemployment8/1/74-3/31/75Unemployed4/1/75-7/05/75Farm work (part-time)7/6/75-3/31/76Unemployed4/1/76-6/24/76Farm work (part-time)Personal Information: Mary Raynor is a black female,age 24, married to Weldon Raynor, another Lundy's em-ployee,with one child. She trimmed hog heads on thekillfloor at Lundy's and has been employed there since1968. She had no specializedskillsbut had worked atHamilton Beach boxing motors and had done farm work,picking squash, cucumbers, and working tobacco. Sheregistered for employment with the ESC and checkedback there some eight to nine times during the backpayperiod. She had interimearningsin three quarters ofeight quarters in her backpay period.Claim:As modified, $24,046 plus interest. Expenseswere waived.Rebuttal: Respondent contends the backpay figures arein error because they do not take into considerationMary Raynor's failure to make a reasonable job search.A. Job Search.Mary Raynor had no written record ofher job searches. She testified from memory and herrecollectionwas poor. However, the General Counselsubmitted into evidence his Exhibit 22, a list of employ-ers that Raynor visited as told to Brown,a Board agent,in an interview. Raynor testified, at one point (Tr. 3227)that "during the time I was out [on strike], I went a lotof times to different places looking for work." At an-other point, she testified (Tr. 3245) that she searched forwork on Mondays and Tuesdays of the week becausepeople usually hired on Monday and that she rarelylooked for work on Wednesday, Thursday, or Friday.Respondent contends the job search list and her testi-mony are untrustworthy pointing out, inter alia, that Ex-hibit 22 shows that Raynor went to Hamilton Beach fourtimes between August and November 1974, and three ad-ditional timesto Hamilton Beach in May, June, and July1975, but that they would not take her application. YetGeneral Counsel's Exhibit 52 shows that Hamilton Beach 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaccepted numerous applications (e.g., 118 in August, 193in September, 126 in October, all in 1974). Respondentcontends, therefore, that this, inter alia, is indicative thatRaynor did not in fact seek employment at HamiltonBeach and therefore the list is untrustworthy. Respond-ent further contends that even if Raynor's testimony andGeneral Counsel's Exhibit 22 are fully credited, her jobsearch was not reasonable because it only establishes thatshe searched for work on 35 occasions over a 22-monthperiod. I find this latter contention has some merit.I credit Raynor that she did in fact search for employ-ment in the initial months after August 1, 1974, notingthat oral inquiries for jobs were rarely recorded by em-ployers. Her testimony that she searched for work,usual-lyMondays and Tuesdays of each week combined withGeneral Counsel's Exhibit 22 convinces me that she en-gaged in a reasonable search for employment at leastthrough July 1975. Exhibit 22, however, shows that fromAugust until December 1975, a 5-month period, shesearched for work only at Southeastern Sewing fourtimes and that from January until May 1976, she onlysearched at one employer, Rohm & Haas (five times) in a5-month period.Moreover, her recollection of her jobsearches at the hearing was sketchy at best and providesno solid foundation for finding that she engaged in a rea-sonable search for employment from August 1975 untilher reinstatement in June 1976. Her breadth of searchwas also defective inasmuch as it indicates she searchedat only two employers in a 10-month period and eightdifferent employers over a 22-month period. Moreover,the fact that she secured no interim employment in a 22-month period buttresses my conclusion, in these circum-stances, that her search was inadequate. On the basis ofall the factors mentioned above, I find that Raynor didnot engage in a reasonable job search from August 1975to her reinstatement in June 1976, and such period shallbe tolled with resultant adjustment in her backpay. Forthe third quarter of 1975, I shall onlyutilize one-third ofthe total gross backpay (one-third of $3184) for July1975 or $1061 with interim earnings of $18.B. Interim Employment and Earnings.Raynor had noformal interim employment but did work several monthson her brother-in-law's farm. The parties stipulated thatMary Raynor engaged inadditionalfarm work in squashand pepper in the second quarter of 1975 and 1976 and 1week in July of both years at $2 an hour, 2 to 3 days aweek. Because I have tolled the period after August1975,the stipulation involving any interim earnings for1976, of approximately $252 is nullified. However, thestipulation of the parties is effective for the second quar-ter of 1975, and July of the third quarter of 1975, andresults in interim earnings of$234 and $18, respectively,for those quarters. Respondent, while agreeing to thestipulation, argued that Raynor was only employed infarm work part-time in any event and still did not engagein a reasonable job search.C. Excepted Periods.As discussed previously, backpayfor the period from August 1975 until June 1976, istolled for lack of reasonable job search.D. Miscellaneous.Expense claims were waived.E. Backpay Entitlement:$12,438 plus interest.22.Everette Smith. Backpay Period: August 1,1974, to April 16, 1976Periods of Employment/Unemployment8/01/74-8/05/74Unemployed8/06/74-8/06/74Roberson's Beverages8/07/74-12/17/74Unemployed12/18/74-1/19/75Part-time construction work(Promac)1/20/75-4/01/75unemployed4/02/75-4/10/75Pepsi-Cola Bottling Co.4/14/75-5/30/75Rogers Construction Co.6/01/75-4/16/76North Carolina JusticeAcademyPersonal Information: Smith is a black male, 41 yearsold,married with four children. He began working atLundy's in 1953, and boned meat on the first shift. Hehad a sixth grade education and has difficulty readingand writing. His prior work experience was in a sawmilland on a farm. He had no special skills other than utiliz-ing aknife in his work. He worked for five employersand had interim earnings in all eight quarters of his back-pay period.Claim: As modified, $18,526 plus interest.Rebuttal:Respondent contends that Smith incurredwillful losses by failing to make a reasonable search foremployment; by failing to accept full-time employment atPromac, Inc., and by quitting suitable employment whileworking for Roberson's Beverages and Pepsi-Cola with-out justification.A. Job Search.In issue iswhether Smithengaged in areasonable job search in the period from August 1, 1974,untilApril 14, 1975, when he become employed full timeuntil his reinstatement on April 16, 1976. Smith crediblytestified thatwhen he returned from job searching, hetold his wife where he had been and she wrote it downon a pad. His wife, Betty, credibly testified to the sameeffect.The list of places were recopied, submitted to aBoard agent,and introduced at the hearing as GeneralCounsel's Exhibit 23, listing some 32 employers on afour-page list. Smith, who had no independent recollec-tion of the dates of his job searches, testified crediblyand in detail about his job searches and was able torelate a certain chronology as between job searches. Hecandidly admitted that concerning four employers on thelisthe did not recall them although he admitted he mayhave visited two of the four employers he did not recall.Respondent contends that certain discrepancies, interalia, all the jobs were not listed chronologically as testi-fied to by Betty Smith, the allegedly confusing testimonyof Smith's concerning whether a second copy had beenprepared for submission to the Board agent, and the inac-curacies discovered in the list (places he did not recall)render the job search list untrustworthy and Smith's tes-timony should be discredited.I find that the minor inaccuracies do not detract fromthe document's overall trustworthiness.Not only wasEverette Smith's testimony credible, he sought employ-ment in Greensboro, Wilson, Kingston, and St. Paul, allinNorth Carolina but at distances ranging from 50 to115 miles from his home. Moreover, Smith's success in LUNDY PACKING CO.177obtaining jobs, four employers between August 1974 andApril 1975 reflects an above average job search. Accord-ingly, I find that Smith was actively engaged in jobsearches when not fully employed.B. Interim Employment and Earnings.Smith worked 1day (8/6/74) at Roberson's Beverages; approximately 4weeks at Promac, Inc., a construction employer, fromDecember 18, 1974, to January 19, 1975, and 8 days atPepsi-Cola from April 2, 1975, to April 10, 1975. OnlySmith's employment at Roberson'sBeverages,Promac,Inc. and Pepsi-Cola are in issue.Smith worked 1 day at Roberson's Beverages at $2 anhour and quit primarily because he could not "adjust" tohandling the bottles and also referred to an earlier wristinjury at Lundy's that prevented him from properly per-forming his job. However, his latest wrist injury wassome 4 years old and his job at Lundy's, boning meatwith a knife, according to the credited testimony of Ke-phart, required considerable wrist strength and he alsohad to lift 100 pound boxes of meat while employed atLundy's. I credit Smith's testimony that his thumb wasweaker as a result of an earlier injury at Lundy's andthree operations. Different jobs utilize different muscles.Smith's work record during the backpay period reflectedfive jobs with five different employers totaling about 15months out of the approximately 20-1/2 months of thebackpay period. In two instances he quit jobs and wasimmediately employed elsewhere and his job search indi-cated a vigorous effort to find employment. For exam-ple, he sought work in Greensboro, North Carolina, at aSwift plant, some 3-hour drive from him home and inother instances made two trips to a place, one to get anemployment application that was filled out by his wife athome and the next day to return him completed applica-tion.After having worked at Lundy's some 20 years it isunderstandable that he may have had difficulties adjust-ing to his job at the bottling plant. He explained that histhumb pained him after working 1 day and he quit. Iconclude that Smith could perform his job at Lundy butwas unable to perform a job lifting these bottles. In suchcircumstances, I conclude he was not able to perform thejob at Roberson without considerable discomfort andwas justified in quitting his job at Roberson's.Smith was employed at Promac, Inc., a constructioncompany for approximately 1month (12/18/74 to1/19/75) at the end of which he was told they did notneed him anymore. Respondent contends that he onlyaccepted part-time work at Promac when full-time workwas available. Smith's job search reflected vigorous ac-tivity in seeking another job and this contention is incon-sistentwith his work history. Watson, foreman on thePromac job, testified that Smith told him he did not wishto work full time because he would lose some unemploy-ment benefits. Yet, it was unlikely Smith was eligible toreceive unemployment compensation after 1 day's em-ployment at Roberson's and the only benefits he was re-ceiving were strike benefits of $30 a week. In view ofSmith's work record, I credit him over Watson. More-over, I note that the day after, namely January 20, 1975,Smith went to work for Pepsi-Cola Bottling Co. in Fay-etteville,North Carolina. Considering the variable natureof employment in the construction industi y and his jobof excavating for the foundation and Smith's workrecord, I credit Smith that he would workas much timeaswas available at Promac and was let go forunnamedreasons, presumably lack of work.Respondent also contends that Smith's departure fromPepsi-Cola was unjustified and that his pay should beprojected. Smith credibly testified that he quit Pepsi-Cola after 8 days because he was not getting his 8 hoursand in view of his long drive (Roseboro to Fayettevillewas approximately 28 miles one way) he quit. He testi-fied for example, that some days he would only work 3hours and that it did not pay him for gasoline to keepless than a full-time job. In any event I reject Respond-ent's contention and find that Smith was justifiedin quit-ting Pepsi-Cola because it turned out to be less than afull-time job and it was not economical for him to con-tinue work there.C. Excepted Periods.Respondent contends that becauseSmith only sought part-time employment from August 6,1974, until April 14, 1975, that period should be exceptedfrom the backpay period. I rejected the contention thatSmith only sought part-time work based on Smith's cred-ited testimony to the contrary and his work historyduring the backpay period, including the fact that he quitPepsi-Cola because he was not getting enough workingtime.As I have previously rejected the contention thatSmith sought only part-time work, Respondent's conten-tion that the period from August 6, 1974, until April 14,1975, be considered an excepted period for backpay pur-poses is similarly rejected. I also reject Respondent's al-ternative contention that Smith's wrist injurythat alleg-edly prevented him from continuing work at Roberson'sBeverages would make the period from August 6, 1974,untilhisemployment at Promac, Inc., an exceptedperiod.D.Miscellaneous.At the hearing,all expenses exceptthose claimed for the first and second quarter of 1975,were waived. The backpay specifications as amendedclaim $109 and $102, for job search expenses and for in-terim employment travel expenses, respectively. The par-ties stipulated that $102 was correct for expenses for thesecond quarter of 1975. (Tr. 3665.) The Respondentclaims that the first quarter of 1975 figures,utilizing hisExhibit 265, establishes a total mileage of 726 miles at 10cents a mile or $72.60. However, he excluded a jobsearch to Greensboro, North Carolina, which is a dis-tance of approximately 230 miles that I find includable.Moreover, Respondent's mileage figures to Fayettevillelist 54 miles while his argument pertaining to the secondquarter of 1975 expenses lists Fayettevilleas 28 miles oneway or 56 miles roundtrip. Thus, six trips to Fayettevillefor job searches understates mileage a total of 12 miles.Adding 242 (230 plus 12) miles to 726 totals 968 miles or$96.80 or $97, which I find to be an acceptable expensefigure for the first quarter of 1975. In view of Respond-ent's stipulated agreement concerning expenses for thesecond quarter of 1975, that is no longer in issue.E. Backpay Entitlement:$18,157 plus interest. 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD23.Ronald E.Bowen.Backpay Period:August 1,1974, to February 2, 1977Periods of Employment/Unemployment8/01/74-1/21/75Unemployed1/22/75-1/30/75K.R. Edwards1/31/75-9/17/75Unemployed9/18/75-9/23/75K.R. Edwards9/24/75-1/31/77Quinn WholesalePersonal Information:Bowen is a black male,23 yearsold,marriedwith two children.He was a high schoolgraduate and began workatLundy's in April 1974. Hehad no technical skills. He had interim earnings in 6 to11 quartersof his backpayperiod.Earnings in two otherquarters were offset by expenses.He registered with theESC early in 1975.Claim:As modified, $24,764 plusinterest.Rebuttal:Respondent contends that the backpay claimis in error because Bowen failed to search for interimemploymentand, further,that the claim includes exces-sive expenses.A. Job Search.In issue iswhetherBowen made a rea-sonable search for interim employment in the periodfrom August 1, 1974, to September18, 1975,atwhichpoint he became employed full time until reinstatementon February2, 1977.Bowen credibly testified that after returning homefrom job searching,he made a note on the back of anenvelope or on scrap paper the name of the place,its lo-cation, the date, and the mileage and placed the scrap ofpaper in a large envelope.Later after he was interviewedby Board Agent Brown, a student-trainee, he went homeand compiled a list from his notes and turned in the jobsearch list to Yosts,another Board agent.The list wasadmitted into evidence as General Counsel's Exhibit 25.The list showed the names of approximately three tofour employers a week.WhileBowen could not recallthe dates or whether he had filled out applications ateach place, he was able to recite sufficient details to con-vince me that he had in fact job searched at all or sub-stantially all the places listed.Respondent contendsthe jobsearch list and Bowen'stestimony are incredible,noting the inconsistencies withRespondent'sExhibit12,notestaken byBoard AgentBrown about places visited and that in a number ofplaces"48" times or similar high numbers were listedafter named places, presumably inferringthatBowen re-visited that employer that many times in the backpayperiod.Bowen could not explain the number and merelystated that the employers he cited in the original inter-view withBrown were from memory and his job searchlistwas prepared from his scrap notes.Whether Bowenwas attemptingto be "flip" with theyoung woman inter-viewer orwhether hernotes were not accurate, I neednot decide.In rejecting Respondent's contentions, I notethatBowen didin fact findemployment for a 8-dayperiod with K. R. Edwards in January 1975 and at alater date,after being reemployedby Edwards,quit thatjob for a higher paying job at Quinn Wholesale where hewas employed full time for some 16 months.I find suffi-cient credible evidencethatBowen engaged in a reason-ably diligent job searchfor August 1, 1974,to September17, 1975,except when fully employed at K. R.Edwards.B. Interim Employment and Earnings.There is no dis-pute over the time period of Bowen'semployment atK. R. Edwards and QuinnWholesalesnor the earningsderived therefrom.Ifindsuch jobssuitable interim em-ployment.C.Excepted Periods.As I have rejectedRespondent'scontention that Bowen failed to make a reasonable jobsearch,there is no issue concerning excepted periods.D.Miscellaneous.In issue are job search expenses,travel expenses for interim employment,the cost of in-surance premium payments at Quinn Wholesale,and theLundy's insurance premium contention.Respondent con-tends that job search expenses have not beenproved forthe first and third quartersof 1975.It is further arguedthat travel expenses for interim employment for thefourth quarterof 1975, all of 1976,and firstquarter of1977 are erroneous.The backpayexpense claim indicates$141 for the firstquarter of1975 and $127 for the third quarter of 1975,which totally offsets interim earnings in those quarters.No claim for job search expenses were made for thethird and fourth quartersof 1974 orsecond quarter of1975. The expense claim is only for two quarters (at 10cents a mile)and no claims are made for three quarters.In view of my crediting testimony that Bowen did makesuch searches and no countervailing evidence to indicatethat such trips were not made,I find such expenses rea-sonable approximationsof the costincurred.In regard to additional travel expenses incurred whileBowen was employed at Quinn Wholesale for 5-1/2quarters(fourth quarter of 1975, all of 1976,and firstquarter of1977),Respondentcontends and I agree thatthe additional distance he traveled from his home toWarsaw(Quinn Wholesale) was 10 miles. He ordinarilytraveled 9 miles to hisjob at Lundy's. Thisamounts to$5 for everyweek of travelor $65 for eachquarter (13weeks)for travel expenses.Added tothis are the costs ofmedical insurance incurred at Quinn thatIfindwere$5.21 a weekuntil July 1, 1976,at which time it went to$5.48,whichdiffered from the testimony of Bowen. Icredit the testimony of FrancisOakley,personnel direc-tor at Quinn,who was in a position to know the exactcosts of insurance premiums.In sum,Iagree with Re-spondent's argument and figuresthat thecorrect calcula-tion of expenses(travel plus insurance premium of either$5.21 or $5.48,whichever is applicable)makes the ex-penses as follows for the quarters indicated:The fourthquarter of1975-$69;first quarterof 1976-$133; secondquarter of1976-$132; third quarter of 1976-$131;fourth quarterof 1976-$134; first quarterof 1977-$46.This includes deductionsfor daysthat Bowen did notwork as indicated by Respondent'sExhibit174(c),hisemployment record at Quinn Wholesale.I accept Respondent's furthercontention that the costof Lundy's insurance premiumsbe deductedfrom back-pay due toreasons previously stated,inter alia, since therecord established that QuinnWholesale hadcomparableincentives for attendance/promptness.Utilizing Respond-ent'sExhibit259, 1have assessed$42.81 or a total of LUNDY PACKING CO.$128.43 for absences in the fourth quarter of 1975,second quarter of 1976, and third quarter of 1976, and$44.55 for an absence in the fourth quarter of 1976, total-ing $172.98. I have deducted such sum from the finalamount due. If the premium rate selected (based on earn-ings)proves incorrect, this can be adjusted by the par-ties.E. Backpay Entitlement:$23,883 plus interest.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed22ORDERIn accord with my previous findings and the Appendixattached [omitted from publication] with respect to thediscriminateesnamed thereafter,theRespondent,Lundy's Packing Company, Clinton, North Carolina, itsofficers, agents, successors, and assigns, shall be requiredto pay each of the discriminatees the sum of moneylisted opposite their names, plus appropriate interest.22 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses1.James E. Boone2.Billy R. Boone3.Charlie EdwardNewton4. JohnnyBurgess5.Bryson Johnson6. Irene Copeland7.Edward Stevens8.CaldonHerring9.George Monk Jr.10.Hubert Fryar11. Jesse C. Melvin12.Brady Waters13.William M.Morrisey14.Harry Lee Melvin15.NathanJoe Banks16.Elzata Copeland17.Diane Wilson18.Weldon Raynor19.Aliene Raynor20. Elwood Raynor21.Mary Raynor22. Everette Smith23. Ronald E. Bowen$15,15019,69127,52818,14229,20215,47022,94024,73017,02716,43120,63424,89127,25426,19822,92517,24421,45925,67921,47519,65712,43818,15723,883179